EXHIBIT 10.1
$10,000,000.00 REVOLVING CREDIT FACILITY
$23,000,000.00 TERM LOAN
CREDIT AGREEMENT
by and among
BREEZE-EASTERN CORPORATION
and
THE LENDERS PARTY HERETO
and
PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent
and
PNC CAPITAL MARKETS, LLC, as Arranger
Dated as of August 28, 2008

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
1. CERTAIN DEFINITIONS
    1  
1.1 Certain Definitions
    1  
1.2 Construction
    17  
1.3 Accounting Principles
    17  
 
       
2. REVOLVING CREDIT FACILITY AND SWING LOAN AND LETTER OF CREDIT SUBFACILITIES
    18  
2.1 Revolving Credit Commitments
    18  
2.2 Nature of Lenders’ Obligations with Respect to Revolving Credit Loans
    18  
2.3 Commitment Fees
    18  
2.4 Revolving Credit Loan Requests; Swing Loan Requests
    19  
2.5 Making Revolving Credit Loans; Presumptions by the Administrative Agent;
Repayment of Revolving Credit Loans
    19  
2.6 Notes
    21  
2.7 Use of Proceeds
    21  
2.8 Letter of Credit Subfacility
    21  
 
       
3. TERM LOANS
    27  
3.1 Term Loan Commitments
    27  
3.2 Nature of Lenders’ Obligations with Respect to Term Loans; Repayment Terms
    27  
 
       
4. INTEREST RATES
    27  
4.1 Interest Rate Options
    27  
4.2 Interest Periods
    29  
4.3 Interest After Default
    29  
4.4 LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available
    29  
4.5 Selection of Interest Rate Options
    30  
 
       
5. PAYMENTS
    31  
5.1 Payments
    31  
5.2 Pro Rata Treatment of Lenders
    31  
5.3 Sharing of Payments by Lenders
    31  
5.4 Presumptions by Administrative Agent
    32  
5.5 Interest Payment Dates
    32  
5.6 Voluntary Prepayments and Revolving Credit Commitments Reduction
    33  
5.7 Mandatory Prepayments
    34  
5.8 Increased Costs
    34  
5.9 Taxes
    36  
5.10 Indemnity
    38  

i



--------------------------------------------------------------------------------



 



              Page  
5.11 Settlement Date Procedures
    38  
 
       
6. REPRESENTATIONS AND WARRANTIES
    39  
6.1 Representations and Warranties
    39  
6.2 Updates to Schedules
    43  
 
       
7. CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT
    43  
7.1 First Loans and Letters of Credit
    43  
7.2 Each Loan or Letter of Credit
    45  
 
       
8. COVENANTS
    45  
8.1 Affirmative Covenants
    45  
8.2 Negative Covenants
    48  
8.3 Reporting Requirements
    52  
 
       
9. DEFAULT
    53  
9.1 Events of Default
    53  
9.2 Consequences of Event of Default
    55  
 
       
10. THE ADMINISTRATIVE AGENT
    57  
10.1 Appointment and Authority
    57  
10.2 Rights as a Lender
    57  
10.3 Exculpatory Provisions
    57  
10.4 Reliance by Administrative Agent
    58  
10.5 Delegation of Duties
    58  
10.6 Resignation of Administrative Agent
    59  
10.7 Non-Reliance on Administrative Agent and Other Lenders
    60  
10.8 No Other Duties, etc
    60  
10.9 Administrative Agent’s Fee
    60  
10.10 Authorization to Release Collateral and Guarantors
    60  
10.11 No Reliance on Administrative Agent’s Customer Identification Program
    60  
 
       
11. MISCELLANEOUS
    61  
11.1 Modifications, Amendments or Waivers
    61  
11.2 No Implied Waivers; Cumulative Remedies
    61  
11.3 Expenses; Indemnity; Damage Waiver
    62  
11.4 Holidays
    63  
11.5 Notices; Effectiveness; Electronic Communication
    64  
11.6 Severability
    64  
11.7 Duration; Survival
    65  
11.9 Confidentiality
    68  
11.10 Counterparts; Integration; Effectiveness
    68  
11.11 CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF
PROCESS; WAIVER OF JURY TRIAL
    69  

ii



--------------------------------------------------------------------------------



 



LIST OF SCHEDULES AND EXHIBITS

         
SCHEDULES
       
 
       
SCHEDULE 1.1(A)
  -   PRICING GRID
SCHEDULE 1.1(B)
  -   COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES
SCHEDULE 1.1(P)
  -   PERMITTED LIENS
SCHEDULE 6.1.1
  -   QUALIFICATIONS TO DO BUSINESS
SCHEDULE 6.1.2
  -   SUBSIDIARIES AND EQUITY INTERESTS
SCHEDULE 6.1.14
  -   ENVIRONMENTAL DISCLOSURES
SCHEDULE 6.1.15
  -   LABOR CONTRACTS
SCHEDULE 8.1.3
  -   INSURANCE REQUIREMENTS RELATING TO COLLATERAL
SCHEDULE 8.1.3A
  -   ENVIRONMENTAL POLICIES
SCHEDULE 8.2.1
  -   PERMITTED INDEBTEDNESS
SCHEDULE 8.2.3
  -   PERMITTED GUARANTIES
SCHEDULE 8.2.4
  -   PERMITTED INVESTMENTS
SCHEDULE 8.2.7
  -   PERMITTED DISPOSITIONS
 
       
EXHIBITS
       
 
       
EXHIBIT 1.1(A)
  -   ASSIGNMENT AND ASSUMPTION AGREEMENT
EXHIBIT 1.1(G)
  -   GUARANTOR JOINDER
EXHIBIT 1.1(N)(1)
  -   REVOLVING CREDIT NOTE
EXHIBIT 1.1(N)(2)
  -   TERM NOTE
EXHIBIT 1.1(N)(3)
  -   SWING LINE NOTE
EXHIBIT 2.4(1)
  -   LOAN REQUEST
EXHIBIT 2.4(2)
  -   SWING LOAN REQUEST
EXHIBIT 8.3.3
  -   QUARTERLY COMPLIANCE CERTIFICATE

iii



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     THIS CREDIT AGREEMENT (as hereafter amended, the “Agreement”) is dated as
of August 28, 2008 and is made by and among BREEZE-EASTERN CORPORATION, a
Delaware corporation (the “Borrower”), each of the GUARANTORS (as hereinafter
defined), the LENDERS (as hereinafter defined), and PNC BANK, NATIONAL
ASSOCIATION, in its capacity as administrative agent for the Lenders under this
Agreement (hereinafter referred to in such capacity as the “Administrative
Agent”).
     The Borrower has requested the Lenders to provide (i) a revolving credit
facility to the Borrower in an aggregate principal amount not to exceed
$10,000,000.00, including letter of credit and swing line sub-facilities, and
(ii) a $23,000,000.00 term loan facility. In consideration of their mutual
covenants and agreements hereinafter set forth and intending to be legally bound
hereby, the parties hereto covenant and agree as follows:
1. CERTAIN DEFINITIONS
     1.1 Certain Definitions. In addition to words and terms defined elsewhere
in this Agreement, the following words and terms shall have the following
meanings, respectively, unless the context hereof clearly requires otherwise:
          Administrative Agent: PNC Bank, National Association, and its
successors and assigns.
          Administrative Agent’s Fee: the meaning specified in Section 10.9
[Administrative Agent’s Fee].
          Administrative Agent’s Letter: the meaning specified in Section 10.9
[Administrative Agent’s Fee].
          Affiliate: as to any Person, any other Person (i) which directly or
indirectly controls, is controlled by, or is under common control with such
Person, (ii) which beneficially owns or holds 5% or more of any class of the
voting or other equity interests of such Person, or (iii) 5% or more of any
class of voting interests or other equity interests of which is beneficially
owned or held, directly or indirectly, by such Person.
          Anti-Terrorism Laws: any Laws relating to terrorism or money
laundering, including Executive Order No. 13224, the USA Patriot Act, the Laws
comprising or implementing the Bank Secrecy Act, and the Laws administered by
the United States Treasury Department’s Office of Foreign Asset Control (as any
of the foregoing Laws may from time to time be amended, renewed, extended, or
replaced).
          Applicable Commitment Fee Rate: the percentage rate per annum based on
the Leverage Ratio then in effect according to the pricing grid on
Schedule 1.1(A) below the heading “Commitment Fee.”
          Applicable Letter of Credit Fee Rate: the percentage rate per annum
based on the Leverage Ratio then in effect according to the pricing grid on
Schedule 1.1(A) below the heading “Letter of Credit Fee.”

 



--------------------------------------------------------------------------------



 



          Applicable Margin: as applicable:
          (i) the percentage spread to be added to the Base Rate applicable to
Revolving Credit Loans under the Base Rate Option based on the Leverage Ratio
then in effect according to the pricing grid on Schedule 1.1(A) below the
heading “Revolving Credit Base Rate Spread”,
          (ii) the percentage spread to be added to the Base Rate applicable to
Term Loans under the Base Rate Option based on the Leverage Ratio then in effect
according to the pricing grid on Schedule 1.1(A) below the heading “Term Loan
Base Rate Spread”,
          (iii) the percentage spread to be added to the LIBOR Rate applicable
to Revolving Credit Loans under the LIBOR Rate Option based on the Leverage
Ratio then in effect according to the pricing grid on Schedule 1.1(A) below the
heading “Revolving Credit LIBOR Rate Spread”, or
          (iv) the percentage spread to be added to the LIBOR Rate applicable to
Term Loans under the LIBOR Rate Option based on the Leverage Ratio then in
effect according to the pricing grid on Schedule 1.1(A) below the heading “Term
Loan LIBOR Rate Spread”.
          Approved Fund: any fund that is engaged in making, purchasing, holding
or investing in bank loans and similar extensions of credit in the ordinary
course of business and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
          Assignment and Assumption: an assignment and assumption entered into
by a Lender and an assignee permitted under Section 11.8 [Successors and
Assigns], in substantially the form of Exhibit 1.1(A).
          Authorized Officer: with respect to any Loan Party, the Chief
Executive Officer, President, Chief Financial Officer, Treasurer or Assistant
Treasurer of such Loan Party or such other individuals, designated by written
notice to the Administrative Agent from the Borrower, authorized to execute
notices, reports and other documents on behalf of the Loan Parties required
hereunder. The Borrower may amend such list of individuals from time to time by
giving written notice of such amendment to the Administrative Agent.
          Base Rate: the greater of (i) the interest rate per annum announced
from time to time by the Administrative Agent at its Principal Office as its
then prime rate, which rate may not be the lowest rate then being charged
commercial borrowers by the Administrative Agent, or (ii) the Federal Funds Open
Rate, plus 1/2% per annum.
          Base Rate Option: the option of the Borrower to have Loans bear
interest at the rate and under the terms set forth in either Section 4.1.1(i)
[Revolving Credit Base Rate Option] or Section 4.1.2(i) [Term Loan Base Rate
Option], as applicable.
          Borrower: Breeze-Eastern Corporation, a corporation organized and
existing under the laws of the State of Delaware.
          Borrowing Date: with respect to any Loan, the date for the making
thereof or the renewal or conversion thereof at or to the same or a different
Interest Rate Option, which shall be a Business Day.

- 2 -



--------------------------------------------------------------------------------



 



          Borrowing Tranche: specified portions of Loans outstanding as follows:
(i) any Loans to which a LIBOR Rate Option applies which become subject to the
same Interest Rate Option under the same Loan Request by the Borrower and which
have the same Interest Period shall constitute one Borrowing Tranche, and
(ii) all Loans to which a Base Rate Option applies shall constitute one
Borrowing Tranche.
          Business Day: any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in New Jersey or Pittsburgh, Pennsylvania and if the applicable
Business Day relates to any Loan to which the LIBOR Rate Option applies, such
day must also be a day on which dealings are carried on in the London interbank
market.
          Change in Law: the occurrence, after the date of this Agreement, of
any of the following: (i) the adoption or taking effect of any Law, (ii) any
change in any Law or in the administration, interpretation or application
thereof by any Official Body or (iii) the making or issuance of any request,
guideline or directive (whether or not having the force of Law) by any Official
Body.
          Closing Date: the Business Day on which the first Loans shall be made,
which shall be August 28, 2008.
          Code: the Internal Revenue Code of 1986, as the same may be amended or
supplemented from time to time, and any successor statute of similar import, and
the rules and regulations thereunder, as from time to time in effect.
          Collateral: the collateral under the (i) Security Agreement,
(ii) Pledge Agreement, (iii) Collateral Assignment, or (iv) Patent, Trademark
and Copyright Assignment.
          Collateral Assignment: the Collateral Assignment dated as of even date
herewith from the Loan Parties to Administrative Agent, for its benefit and the
benefit of the Lenders, as the same may be amended, restated or otherwise
modified.
          Commitment: in the case of PNC Bank, its discretionary Swing Loan
Subfacility commitment, and, for the Lenders, the aggregate of the Revolving
Credit Commitments and Term Loan Commitments of all of the Lenders.
          Commitment Fee: the meaning specified in Section 2.3 [Commitment
Fees].
          Compliance Certificate: the meaning specified in Section 8.3.3
[Certificate of the Borrower].
          Complying Lender: any Lender which is not a Non-Complying Lender.
          Consolidated EBITDA: for any period of determination, (i) the sum of
net income, depreciation, amortization, other non-cash charges to net income,
interest expense and income tax expense, minus (ii) charges related to
refinancing of the Borrower’s Indebtedness, minus (iii) non-cash credits to net
income, in each case of the Borrower and its Subsidiaries for such period
determined and consolidated in accordance with GAAP.
          Consolidated Total Debt: for any period of determination, the sum of
all Indebtedness of the Borrower and its Subsidiaries for such period determined
on a consolidated basis in accordance with GAAP.

- 3 -



--------------------------------------------------------------------------------



 



          Dollar, Dollars, U.S. Dollars and the symbol $: lawful money of the
United States of America.
          Drawing Date: the meaning specified in Section 2.8.3 [Disbursements,
Reimbursement].
          Environmental Laws: all applicable federal, state, local, tribal,
territorial and foreign Laws (including common law) and any consent decrees,
settlement agreements, judgments, orders, directives, policies or programs
issued by or entered into with an Official Body pertaining or relating to:
(i) pollution or pollution control; (ii) protection of human health from
exposure to regulated substances; (iii) protection of the environment and/or
natural resources; (iv) employee safety in the workplace (but excluding workers’
compensation and wage and hour Laws); (v) the presence, use, management,
generation, manufacture, processing, extraction, treatment, recycling, refining,
reclamation, labeling, packaging, sale, transport, storage, collection,
distribution, disposal or release or threat of release of regulated substances;
(vi) the presence of contamination; (vii) the protection of endangered or
threatened species; and (viii) the protection of environmentally sensitive
areas.
          ERISA: the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.
          ERISA Affiliate: at any time, any trades or businesses (whether or not
incorporated) under common control with the Borrower that are treated as a
single employer under Section 414 of the Code.
          ERISA Event: (i) a reportable event (under Section 4043 of ERISA and
regulations thereunder) with respect to a Pension Plan of which the PBGC has not
waived the requirement of notice; (ii) a withdrawal by Borrower or any ERISA
Affiliate from a Pension Plan subject to Section 4063 of ERISA during a plan
year in which it was a substantial employer (as defined in Section 4001(a)(2) of
ERISA) or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (iii) a complete or partial withdrawal by Borrower or
any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization; (iv) the filing of a notice of intent
to terminate, the treatment of a Plan amendment as a termination under
Sections 4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC
to terminate a Pension Plan or Multiemployer Plan; (v) an event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan or Multiemployer
Plan; or (vi) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
Borrower or any ERISA Affiliate.
          ERISA Group: at any time, the Borrower and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control and all other entities which, together with the Borrower,
are treated as a single employer under Section 414 of the Internal Revenue Code.
          Event of Default: any of the events described in Section 9.1 [Events
of Default] and referred to therein as an “Event of Default.”

- 4 -



--------------------------------------------------------------------------------



 



          Excluded Subsidiaries: SSP International Sales, Inc., a California
corporation, TT Minnesota Corporation, a Minnesota corporation, and
TransTechnology International Corporation, a U.S. Virgin Islands corporation.
          Excluded Taxes: with respect to the Administrative Agent, any Lender,
the Issuing Lender or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (i) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the Laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (ii) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located and (iii) in the case
of a Foreign Lender, any withholding tax that is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new lending office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 5.9.5 [Taxes -Status of Lenders], except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding tax pursuant to Section 5.9.1 [Taxes —
Payments Free of Taxes].
          Executive Order No. 13224: the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.
          Existing Letters of Credit: those certain standby letters of credit
issued upon the Borrower’s request, more particularly described in
Schedule 8.2.1 hereto.
          Expiration Date: August 28, 2013.
          Federal Funds Effective Rate: for any day, the rate per annum (based
on a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.
          Federal Funds Open Rate: for any day, the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by the Administrative Agent (an “Alternate Source”) (or if such
rate for such day does not appear on the Bloomberg Screen BTMM (or any
substitute screen) or on any Alternate Source, or if there shall at any time,
for any reason, no longer

- 5 -



--------------------------------------------------------------------------------



 



exist a Bloomberg Screen BTMM (or any substitute screen) or any Alternate
Source, a comparable replacement rate determined by the Administrative Agent at
such time (which determination shall be conclusive absent manifest error);
provided however, that if such day is not a Business Day, the Federal Funds Open
Rate for such day shall be the “open” rate on the immediately preceding Business
Day. If and when the Federal Funds Open Rate changes, the rate of interest with
respect to any advance to which the Federal Funds Open Rate applies will change
automatically without notice to the Borrower, effective on the date of any such
change.
          Fixed Charge Coverage Ratio: the ratio of Consolidated EBITDA to Fixed
Charges.
          Fixed Charges: for any period of determination, the sum of cash
interest expense, cash income taxes, dividends, cash environmental costs,
scheduled principal installments on Indebtedness (as adjusted for prepayments),
capital expenditures and payments under capitalized leases, in each case of the
Borrower and its Subsidiaries for such period determined and consolidated in
accordance with GAAP; provided, however, that for all periods of measurement
from the Closing Date through June 30, 2009, “Fixed Charges” shall exclude
one-time capital expenditures of up to $2,000,000.00 in the aggregate related to
moving Borrower’s headquarters.
          Foreign Lender: any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
          Foreign Subsidiary: TransTechnology Germany GmbH, a German company
having limited liability.
          GAAP: generally accepted accounting principles as are in effect from
time to time in the United States, subject to the provisions of Section 1.3
[Accounting Principles], and applied on a consistent basis both as to
classification of items and amounts.
          Guarantor: each of the parties to this Agreement which is designated
as a “Guarantor” on the signature page hereof and each other Person which joins
this Agreement as a Guarantor after the date hereof.
          Guarantor Joinder: a joinder by a Person as a Guarantor under the Loan
Documents in the form of Exhibit 1.1(G).
          Guaranty: of any Person, any obligation of such Person guaranteeing or
in effect guaranteeing any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any agreement to indemnify or
hold harmless any other Person, any performance bond or other suretyship
arrangement and any other form of assurance against loss, except endorsement of
negotiable or other instruments for deposit or collection in the ordinary course
of business.
          Guaranty Agreement: the Continuing Agreement of Guaranty and
Suretyship dated as of even date herewith delivered by each of the Guarantors to
Administrative Agent, for its benefit and the benefit of the Lenders, as the
same may be amended, restated or otherwise modified.

- 6 -



--------------------------------------------------------------------------------



 



          Indebtedness: as to any Person at any time, any and all indebtedness,
obligations or liabilities (whether matured or unmatured, liquidated or
unliquidated, direct or indirect, absolute or contingent, or joint or several)
of such Person for or in respect of: (i) borrowed money, (ii) amounts raised
under or liabilities in respect of any note purchase or acceptance credit
facility, (iii) reimbursement obligations (contingent or otherwise) under any
letter of credit, currency swap agreement, interest rate swap, cap, collar or
floor agreement or other interest rate management device, (iv) any other
transaction (including forward sale or purchase agreements, capitalized leases
and conditional sales agreements) having the commercial effect of a borrowing of
money entered into by such Person to finance its operations or capital
requirements (but not including trade payables and accrued expenses incurred in
the ordinary course of business which are not represented by a promissory note
or other evidence of indebtedness and which are not more than thirty (30) days
past due), or (v) any Guaranty of Indebtedness for borrowed money.
          Indemnified Taxes: Taxes other than Excluded Taxes.
          Indemnitee: meaning specified in Section 11.3.2 [Indemnification by
the Borrower].
          Indemnity: the Indemnity Agreement relating to possible environmental
liabilities associated with any of the owned or leased real property of the Loan
Parties or their Subsidiaries dated as of even date herewith from the Loan
Parties party thereto to Agent, for its benefit and the benefit of the Lenders,
as the same may be amended, restated or otherwise modified.
          Information: all information received from the Loan Parties or any of
their Subsidiaries relating to the Loan Parties or any of such Subsidiaries or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the Issuing Lender on a
non-confidential basis prior to disclosure by the Loan Parties or any of their
Subsidiaries, including without limitation confidential information that may be
material and non-public in nature; provided that, in the case of information
received from the Loan Parties or any of their Subsidiaries after the date of
this Agreement, such information is clearly identified at the time of delivery
as confidential.
          Insolvency Proceeding: with respect to any Person, (a) a case, action
or proceeding with respect to such Person (i) before any court or any other
Official Body under any bankruptcy, insolvency, reorganization or other similar
Law now or hereafter in effect, or (ii) for the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator, conservator (or similar
official) of any Loan Party or otherwise relating to the liquidation,
dissolution, winding-up or relief of such Person, or (b) any general assignment
for the benefit of creditors, composition, marshaling of assets for creditors,
or other, similar arrangement in respect of such Person’s creditors generally or
any substantial portion of its creditors; undertaken under any Law.
          Interest Period: the period of time selected by the Borrower in
connection with (and to apply to) any election permitted hereunder by the
Borrower to have Revolving Credit Loans or Term Loans bear interest under the
LIBOR Rate Option. Subject to the last sentence of this definition, such period
shall be one, two, three or six Months. Such Interest Period shall commence on
the effective date of such Interest Rate Option, which shall be (i) the
Borrowing Date if the Borrower is requesting new Loans, or (ii) the date of
renewal of or conversion to the

- 7 -



--------------------------------------------------------------------------------



 



LIBOR Rate Option if the Borrower is renewing or converting to the LIBOR Rate
Option applicable to outstanding Loans. Notwithstanding the second sentence
hereof: (A) any Interest Period which would otherwise end on a date which is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, and (B) the Borrower shall
not select, convert to or renew an Interest Period for any portion of the Loans
that would end after the Expiration Date.
          Interest Rate Hedge: an interest rate exchange, collar, cap, swap,
adjustable strike cap, adjustable strike corridor or similar agreements entered
into by the Loan Parties or their Subsidiaries in order to provide protection
to, or minimize the impact upon, the Borrower, the Guarantors and/or their
Subsidiaries of increasing floating rates of interest applicable to
Indebtedness.
          Interest Rate Option: any LIBOR Rate Option or Base Rate Option.
          IRS: the Internal Revenue Service.
          Issuing Lender: PNC Bank, in its individual capacity as issuer of
Letters of Credit hereunder.
          Joint Venture: a corporation, partnership, limited liability company
or other entities in which any Person other than the Loan Parties and their
Subsidiaries holds, directly or indirectly, an equity interest.
          Law: any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, release, ruling, order, injunction, writ,
decree, bond, judgment, authorization or approval, lien or award by or
settlement agreement with any Official Body.
          Lender Provided Interest Rate Hedge: an Interest Rate Hedge which is
provided by any Lender or its Affiliate and with respect to which the
Administrative Agent confirms: (i) is documented in a standard International
Swap Dealer Association Agreement, (ii) provides for the method of calculating
the reimbursable amount of the provider’s credit exposure in a reasonable and
customary manner, and (iii) is entered into for hedging (rather than
speculative) purposes.
          Lenders: the financial institutions named on Schedule 1.1(B) and their
respective successors and assigns as permitted hereunder, each of which is
referred to herein as a Lender. For the purpose of any Loan Document which
provides for the granting of a security interest or other Lien to the Lenders or
to the Administrative Agent for the benefit of the Lenders as security for the
Obligations, “Lenders” shall include any Affiliate of a Lender to which such
Obligation is owed.
          Letter of Credit: the meaning specified in Section 2.8.1 [Issuance of
Letters of Credit].
          Letter of Credit Borrowing: the meaning specified in Section 2.8.3
[Disbursements, Reimbursement].
          Letter of Credit Fee: the meaning specified in Section 2.8.2 [Letter
of Credit Fees].

- 8 -



--------------------------------------------------------------------------------



 



          Letter of Credit Obligation: as of any date of determination, the
aggregate amount available to be drawn under all outstanding Letters of Credit
on such date (if any Letter of Credit shall increase in amount automatically in
the future, such aggregate amount available to be drawn shall currently give
effect to any such future increase) plus the aggregate Reimbursement Obligations
and Letter of Credit Borrowings on such date.
          Letter of Credit Sublimit: the meaning specified in Section 2.8.1
[Issuance of Letters of Credit].
          Leverage Ratio: the meaning specified in Section 8.2.15 [Maximum
Leverage Ratio].
          LIBOR Rate: with respect to the Loans comprising any Borrowing Tranche
to which the LIBOR Rate Option applies for any Interest Period, the interest
rate per annum determined by the Administrative Agent by dividing (the resulting
quotient rounded upwards, if necessary, to the nearest 1/100th of 1% per annum)
(i) the rate which appears on the Bloomberg Page BBAM1 (or on such other
substitute Bloomberg page that displays rates at which US dollar deposits are
offered by leading banks in the London interbank deposit market), or the rate
which is quoted by another source selected by the Administrative Agent which has
been approved by the British Bankers’ Association as an authorized information
vendor for the purpose of displaying rates at which US dollar deposits are
offered by leading banks in the London interbank deposit market (an “Alternate
Source”), at approximately 11:00 a.m., London time, two (2) Business Days prior
to the commencement of such Interest Period as the London interbank offered rate
for U.S. Dollars for an amount comparable to such Borrowing Tranche and having a
borrowing date and a maturity comparable to such Interest Period (or if there
shall at any time, for any reason, no longer exist a Bloomberg Page BBAM1 (or
any substitute page) or any Alternate Source, a comparable replacement rate
determined by the Administrative Agent at such time (which determination shall
be conclusive absent manifest error)), by (ii) a number equal to 1.00 minus the
LIBOR Rate Reserve Percentage. LIBOR may also be expressed by the following
formula:
Average of London interbank offered rates quoted
by Bloomberg or appropriate successor as shown on
LIBOR =     Bloomberg Page BBAM1
1.00 - LIBOR Rate Reserve Percentage
          The LIBOR Rate shall be adjusted with respect to any Loan to which the
LIBOR Rate Option applies that is outstanding on the effective date of any
change in the LIBOR Rate Reserve Percentage as of such effective date. The
Administrative Agent shall give prompt notice to the Borrower of the LIBOR Rate
as determined or adjusted in accordance herewith, which determination shall be
conclusive absent manifest error.
          LIBOR Rate Option: the option of the Borrower to have Loans bear
interest at the rate and under the terms set forth in Section 4.1.1(ii)
[Revolving Credit LIBOR Rate Option] or Section 4.1.2(ii) [Term Loan LIBOR Rate
Option], as applicable.
          LIBOR Rate Reserve Percentage: as of any day the maximum percentage in
effect on such day, as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and

- 9 -



--------------------------------------------------------------------------------



 



emergency reserve requirements) with respect to eurocurrency funding (currently
referred to as “Eurocurrency Liabilities”).
          Lien: any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
whether voluntarily or involuntarily given, including any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security and any filed financing statement
or other filed notice of any of the foregoing (whether or not a lien or other
encumbrance is created or exists at the time of the filing).
          Loan Documents: this Agreement, the Administrative Agent’s Letter, the
Collateral Assignment, the Guaranty Agreement, the Indemnity, the Subordination
Agreement, the Notes, the Patent, Trademark and Copyright Assignment, the Pledge
Agreement, the Security Agreement, and any other instruments, certificates or
documents delivered in connection herewith or therewith.
          Loan Parties: the Borrower and the Guarantors.
          Loan Request: the meaning specified in Section 2.4.1 [Revolving Credit
Loan Requests].
          Loans: all Revolving Credit Loans, Swing Loans and the Term Loans or
any Revolving Credit Loan, Swing Loan or the Term Loan.
          Material Adverse Change: any set of circumstances or events which
(i) has or could reasonably be expected to have any material adverse effect
whatsoever upon the validity or enforceability of this Agreement or any other
Loan Document, (ii) is or could reasonably be expected to be material and
adverse to the business, properties, assets, financial condition, results of
operations or prospects of the Loan Parties taken as a whole, (iii) impairs
materially or could reasonably be expected to impair materially the ability of
the Loan Parties taken as a whole to duly and punctually pay or perform its
obligations under the Loan Documents, or (iv) impairs materially or could
reasonably be expected to impair materially the ability of the Administrative
Agent or any of the Lenders, to the extent permitted, to enforce their legal
remedies pursuant to this Agreement or any other Loan Document.
          Month: with respect to an Interest Period under the LIBOR Rate Option,
the interval between the days in consecutive calendar months numerically
corresponding to the first day of such Interest Period. If any LIBOR Rate
Interest Period begins on a day of a calendar month for which there is no
numerically corresponding day in the month in which such Interest Period is to
end, the final month of such Interest Period shall be deemed to end on the last
Business Day of such final month.
          Multiemployer Plan: any employee benefit plan which is a
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA and to
which the Borrower or any member of the ERISA Group is then making or accruing
an obligation to make contributions or, within the preceding five Plan years,
has made or had an obligation to make such contributions.
          Non-Complying Lender: any Lender which has failed to fund any Loan
which it is required to fund, or pay any other amount which it is required to
pay to the Administrative Agent or any other Lender, within one day of the due
date therefor.

- 10 -



--------------------------------------------------------------------------------



 



          Non-Consenting Lender: the meaning specified in Section 11.1
[Modifications, Amendments or Waivers].
          Notes: collectively, the promissory notes in the form of
Exhibit 1.1(N)(1) evidencing the Revolving Credit Loans, in the form of
Exhibit 1.1(N)(2) evidencing the Term Loans, and in the form of
Exhibit 1.1(N)(3) evidencing the Swing Line Loan, as the same may be amended,
restated or otherwise modified.
          Obligation: any obligation or liability of any of the Loan Parties,
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due, under or in
connection with (i) this Agreement, the Notes, the Letters of Credit, the
Administrative Agent’s Letter or any other Loan Document whether to the
Administrative Agent, any of the Lenders or their Affiliates or other persons
provided for under such Loan Documents, (ii) any Lender Provided Interest Rate
Hedge and (iii) any Other Lender Provided Financial Service Product.
          Official Body: the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
          Other Lender Provided Financial Service Product: agreements or other
arrangements under which any Lender or Affiliate of a Lender provides any of the
following products or services to any of the Loan Parties: (i) credit cards,
(ii) credit card processing services, (iii) debit cards, (iv) purchase cards,
(v) ACH Transactions, (vi) cash management, including controlled disbursement,
accounts or services, or (vii) foreign currency exchange.
          Other Taxes: all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
          Participant: the meaning specified in Section 11.8.4 [Participations].
          Participation Advance: the meaning specified in Section 2.8.3.3
[Disbursements, Reimbursement].
          Patent, Trademark and Copyright Assignment: the Patent, Trademark and
Copyright Collateral Assignment dated as of even date herewith delivered by each
of the Loan Parties party thereto to Administrative Agent, for its benefit and
the benefit of the Lenders, as the same may be amended, restated or otherwise
modified.
          Payment Date: the first day of each calendar quarter after the date
hereof and on the Expiration Date or upon acceleration of the Notes.
          Payment In Full: payment in full in cash of the Loans and other
Obligations hereunder, termination of the Commitments and expiration or
termination of all Letters of Credit.
          PBGC: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor.

- 11 -



--------------------------------------------------------------------------------



 



          Pension Plan: any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Borrower or any
ERISA Affiliate or to which Borrower or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any times
during the immediately preceding five plan years.
          Permitted Investments:
          (i) direct obligations of the United States of America or any agency
or instrumentality thereof or obligations backed by the full faith and credit of
the United States of America maturing in twelve (12) months or less from the
date of acquisition;
          (ii) commercial paper maturing in 180 days or less rated not lower
than A-1, by Standard & Poor’s or P-1 by Moody’s Investors Service, Inc. on the
date of acquisition;
          (iii) demand deposits, time deposits or certificates of deposit
maturing within one year in commercial banks whose obligations are rated A-1, A
or the equivalent or better by Standard & Poor’s on the date of acquisition;
          (iv) money market or mutual funds whose investments are limited to
those types of investments described in clauses (i)-(iii) above;
          (v) investments in the form of equity received in settlement of
amounts due to any of the Loan Parties effected in the ordinary course of
business or owing to any of the Loan Parties as a result of insolvency
proceedings involving a customer of any Loan Party or upon the foreclosure of or
enforcement of any Lien in favor of a Loan Party; and
          (vi) those items listed on Schedule 8.2.4 hereto.
          Permitted Liens:
          (i) Liens for taxes, assessments, or similar charges, incurred in the
ordinary course of business and which are not yet due and payable;
          (ii) Pledges or deposits made in the ordinary course of business to
secure payment of workmen’s compensation, or to participate in any fund in
connection with workmen’s compensation, unemployment insurance, old-age pensions
or other social security programs, provided that such Lien does not encumber any
real property or the shares of any Subsidiary of any Loan Party;
          (iii) Liens of mechanics, materialmen, warehousemen, carriers, or
other like Liens, securing obligations incurred in the ordinary course of
business that are not yet due and payable and Liens of landlords securing
obligations to pay lease payments that are not yet due and payable or in
default;
          (iv) Good-faith pledges or deposits made in the ordinary course of
business to secure performance of bids, tenders, contracts (other than for the
repayment of borrowed money) or leases, not in excess of the aggregate amount
due thereunder, or to secure statutory obligations, or surety, appeal,
indemnity, performance or other similar bonds required in the ordinary course of
business, provided that such Lien does not encumber any real property or the
shares of any Loan Party;

- 12 -



--------------------------------------------------------------------------------



 



          (v) Encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, none of which materially impairs the
use of such property or the value thereof, and none of which is violated in any
material respect by existing or proposed structures or land use;
          (vi) Liens, security interests and mortgages in favor of the
Administrative Agent for the benefit of the Lenders and their Affiliates
securing the Obligations including Lender Provided Financial Services
Obligations;
          (vii) Liens on property leased by any Loan Party or Subsidiary of a
Loan Party under capital and operating leases securing obligations of such Loan
Party or Subsidiary to the lessor under such leases;
          (viii) Any Lien existing on the date of this Agreement and described
on Schedule 1.1(P), provided that to the extent such Lien secures Indebtedness
permitted by Section 8.2 [Negative Covenants], such Lien may continue to secure
any renewals and extensions of Indebtedness permitted hereunder, and provided
that the principal amount secured thereby is not hereafter increased, and no
additional assets become subject to such Lien, and provided that such Lien does
not encumber any real property or the shares of any Subsidiary of any Loan
Party;
          (ix) Purchase Money Security Interests; provided that the aggregate
amount of loans and deferred payments secured by such Purchase Money Security
Interests shall not exceed $500,000.00 (excluding for the purpose of this
computation any loans or deferred payments secured by Liens described on
Schedule 1.1(P)), provided that such Lien does not encumber any real property or
the shares of any Subsidiary of any Loan Party;
          (x) The following, (A) if the validity or amount thereof is being
contested in good faith by appropriate and lawful proceedings diligently
conducted so long as levy and execution thereon have been stayed and continue to
be stayed or (B) if a final judgment is entered and such judgment is discharged
within forty-five (45) days of entry, and in either case they do not affect the
Collateral or, in the aggregate, materially impair the ability of any Loan Party
to perform its Obligations hereunder or under the other Loan Documents:
               (1) Claims or Liens for taxes, assessments or charges due and
payable and subject to interest or penalty; provided that the applicable Loan
Party maintains such reserves or other appropriate provisions as shall be
required by GAAP and pays all such taxes, assessments or charges forthwith upon
the commencement of proceedings to foreclose any such Lien;
               (2) Claims, Liens or encumbrances upon, and defects of title to,
real or personal property other than the Collateral, including any attachment of
personal or real property or other legal process prior to adjudication of a
dispute on the merits;
               (3) Claims or Liens of mechanics, materialmen, warehousemen,
carriers, or other statutory nonconsensual Liens; or
               (4) Liens resulting from final judgments or orders (subject to
Section 9.1.6 [Final Judgments or Orders]); and
          (xi) Cash collateral for the two Existing Letters of Credit issued by
Wells Fargo Bank, N.A. to the National Bank of Abu Dhabi, not to exceed the
aggregate amount of

- 13 -



--------------------------------------------------------------------------------



 



$786,609.18, but only so long as necessary to replace such Existing Letters of
Credit with Letters of Credit issued by the Issuing Lender.
          Person: any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, government or political subdivision or agency thereof, or any
other entity.
          Plan: at any time, an employee pension benefit plan (including a
multiple employer plan, but not a Multiemployer Plan) which is covered by Title
IV of ERISA or is subject to the minimum funding standards under Section 412 of
the Code and either (i) is maintained by any member of the ERISA Group for
employees of any member of the ERISA Group or (ii) has at any time within the
preceding five years been maintained by any entity which was at such time a
member of the ERISA Group for employees of any entity which was at such time a
member of the ERISA Group.
          Pledge Agreement: the Pledge Agreement dated as of even date herewith
delivered by Borrower and each other Loan Party thereto to Administrative Agent,
for its benefit and the benefit of the Lenders, as the same may be amended,
restated or otherwise modified.
          PNC Bank: PNC Bank, National Association, its successors and assigns.
          Potential Default: any event or condition which with notice or passage
of time, or both, would constitute an Event of Default.
          Principal Office: the main banking office of the Administrative Agent
in Pittsburgh, Pennsylvania.
          Prior Security Interest: a valid and enforceable, perfected
first-priority security interest under the Uniform Commercial Code in the
Collateral which is subject only to statutory Liens for amounts not yet due and
payable, Purchase Money Security Interests or Permitted Liens described in
clause (viii) of that definition.
          Purchase Money Security Interest: Liens upon tangible personal
property securing loans to any Loan Party or Subsidiary of a Loan Party or
deferred payments by such Loan Party or Subsidiary for the purchase of such
tangible personal property.
          Ratable Share:
          (i) with respect to a Lender’s obligation to make Revolving Credit
Loans, participate in Letters of Credit and other Letter of Credit Obligations,
and receive payments, interest and fees related thereto, the proportion that
such Lender’s Revolving Credit Commitment bears to the Revolving Credit
Commitments of all of the Lenders, provided, however, that if the Revolving
Credit Commitments have terminated or expired, the Ratable Shares for purposes
of this clause shall be determined based upon the Revolving Credit Commitments
most recently in effect, giving effect to any assignments.
          (ii) with respect to a Lender’s obligation to make Term Loans, and
receive payments, interest and fees related thereto, the proportion that such
Lender’s Term Loans bear to the Term Loans of all of the Lenders, provided,
however, that if the Term Loans have not yet been funded, the computation in
this clause shall be determined based on the Term Loan Commitments of the
Lenders and not the amount of their Term Loans.

- 14 -



--------------------------------------------------------------------------------



 



          (iii) with respect to all other matters as to a particular Lender, the
percentage obtained by dividing (a) such Lender’s Revolving Credit Commitment
plus Term Loan, by (b) the sum of the aggregate amount of the Revolving Credit
Commitments plus Term Loans of all Lenders, provided, however, that if the
Revolving Credit Commitments have terminated or expired, the computation in this
clause shall be determined based upon the Revolving Credit Commitments most
recently in effect, giving effect to any assignments, and provided further that
if the Term Loans have not yet been funded, the computation in this clause shall
be determined based on the Term Loan Commitments of the Lenders and not the
amount of their Term Loans.
          Reimbursement Obligation: the meaning specified in Section 2.8.3
[Disbursements, Reimbursement].
          Related Parties: with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
          Relief Proceeding: any proceeding seeking a decree or order for relief
in respect of any Loan Party or Subsidiary of a Loan Party in a voluntary or
involuntary case under any applicable bankruptcy, insolvency, reorganization or
other similar Law now or hereafter in effect, or for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or similar official) of any Loan Party or Subsidiary of a Loan Party for any
substantial part of its property, or for the winding-up or liquidation of its
affairs, or an assignment for the benefit of its creditors.
          Required Interest Rate Hedge: the meaning assigned to such term in
Section 8.1.12 [Required Interest Rate Hedge].
          Required Lenders:
          (i) If there exists fewer than three (3) Lenders, all Lenders, and
          (ii) If there exist three (3) or more Lenders, Complying Lenders whose
Ratable Shares equal 66 2/3% or greater, as determined pursuant to clause
(iii) of the definition of “Ratable Share.”
          Required Share: the meaning assigned to such term in Section 5.11
[Settlement Date Procedures]
          Revolving Credit Commitment: as to any Lender at any time, the amount
initially set forth opposite its name on Schedule 1.1(B) in the column labeled
“Amount of Commitment for Revolving Credit Loans,” as such Commitment is
thereafter assigned or modified and
Revolving Credit Commitments shall mean the aggregate Revolving Credit
Commitments of all of the Lenders.
          Revolving Credit Loans, collectively, and Revolving Credit Loan,
separately: all Revolving Credit Loans or any Revolving Credit Loan made by the
Lenders or one of the Lenders to the Borrower pursuant to Section 2.1 [Revolving
Credit Commitments] or 2.8.3 [Disbursements, Reimbursement].
          Revolving Facility Usage: at any time the sum of the outstanding
Revolving Credit Loans and the Letter of Credit Obligations.

- 15 -



--------------------------------------------------------------------------------



 



          Security Agreement: the Security Agreement dated as of even date
herewith delivered by each of the Loan Parties to Administrative Agent, for its
benefit and the benefit of the Lenders, as the same may be amended, restated or
otherwise modified.
          Settlement Date: the meaning specified in Section 5.11 [Settlement
Date Procedures].
          Standard & Poor’s: Standard & Poor’s Ratings Services, a division of
The McGraw-Hill Companies, Inc.
          Statements: the meaning specified in Section 6.1.6(i) [Historical
Statements].
          Subordination Agreement: each Subordination Agreement from a
subordinated creditor of a Loan Party to Agent, for its benefit and the benefit
of the Lenders, as the same may be amended, restated or otherwise modified,
required to be delivered pursuant to the terms hereof.
          Subsidiary: of any Person at any time, any corporation, trust,
partnership, any limited liability company or other business entity (i) of which
50% or more of the outstanding voting securities or other interests normally
entitled to vote for the election of one or more directors or trustees
(regardless of any contingency which does or may suspend or dilute the voting
rights) is at such time owned directly or indirectly by such Person or one or
more of such Person’s Subsidiaries, or (ii)  which is controlled or capable of
being controlled by such Person or one or more of such Person’s Subsidiaries.
          Subsidiary Equity Interests: the meaning specified in Section 6.1.2
[Subsidiaries and Owners; Investment Companies].
          Swing Loan Note: the Swing Loan Note of the Borrower in the form of
Exhibit 1.1(N)(3) evidencing the Swing Loans, together with all amendments,
extensions, renewals, replacements, refinancings or refundings thereof in whole
or in part.
          Swing Loan Request: a request for Swing Loans made in accordance with
Section 2.4.2 [Swing Loan Requests] hereof.
          Swing Loan Subfacility: the subfacility for Swing Loans to be made to
the Borrower by PNC Bank under the Revolving Credit Commitments pursuant to
Section 2.1.2 [Swing Loan Subfacility] hereof in an aggregate principal amount
up to $1,000,000.00.
          Swing Loans, collectively, and Swing Loan, separately: all Swing Loans
or any Swing Loan made by PNC Bank to the Borrower under the Swing Loan
Subfacility.
          Taxes: all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Official Body on the applicable party, including any interest, additions to tax
or penalties applicable thereto.
          Term Loan: the meaning specified in Section 3.1 [Term Loan
Commitments]; Term Loans shall mean collectively all of the Term Loans.
          Term Loan Commitment: as to any Lender at any time, the amount
initially set forth opposite its name on Schedule 1.1(B) in the column labeled
“Amount of Commitment for

- 16 -



--------------------------------------------------------------------------------



 



Term Loans,” as such Commitment is thereafter assigned or modified and Term Loan
Commitments shall mean the aggregate Term Loan Commitments of all of the
Lenders.
          USA Patriot Act: the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (USA
Patriot Act), Public Law 107-56, as the same has been, or shall hereafter be,
renewed, extended, amended or replaced.
     1.2 Construction. Unless the context of this Agreement otherwise clearly
requires, the following rules of construction shall apply to this Agreement and
each of the other Loan Documents: (i) references to the plural include the
singular, the plural, the part and the whole and the words “include,” “includes”
and “including” shall be deemed to be followed by the phrase “without
limitation”; (ii) the words “hereof,” “herein,” “hereunder,” “hereto” and
similar terms in this Agreement or any other Loan Document refer to this
Agreement or such other Loan Document as a whole; (iii) article, section,
subsection, clause, schedule and exhibit references are to this Agreement or
other Loan Document, as the case may be, unless otherwise specified;
(iv) reference to any Person includes such Person’s successors and assigns;
(v) reference to any agreement, including this Agreement and any other Loan
Document together with the schedules and exhibits hereto or thereto, document or
instrument means such agreement, document or instrument as amended, modified,
replaced, substituted for, superseded or restated; (vi) relative to the
determination of any period of time, “from” means “from and including,” “to”
means “to but excluding,” and “through” means “through and including”; (vii) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights,
(viii) section headings herein and in each other Loan Document are included for
convenience and shall not affect the interpretation of this Agreement or such
Loan Document, and (ix) unless otherwise specified, all references herein to
times of day shall be references to Eastern Standard Time.
     1.3 Accounting Principles. Except as otherwise provided in this Agreement,
all computations and determinations as to accounting or financial matters and
all financial statements to be delivered pursuant to this Agreement shall be
made and prepared in accordance with GAAP (including principles of consolidation
where appropriate), and all accounting or financial terms shall have the
meanings ascribed to such terms by GAAP; provided, however, that all accounting
terms used in Section 8.2 [Negative Covenants] (and all defined terms used in
the definition of any accounting term used in Section 8.2 [Negative Covenants]
shall have the meaning given to such terms (and defined terms) under GAAP as in
effect on the date hereof applied on a basis consistent with those used in
preparing Statements referred to in Section 6.1.6(i) [Historical Statements]. In
the event of any change after the date hereof in GAAP, and if such change would
affect the computation of any of the financial covenants set forth in
Section 8.2 [Negative Covenants], then the parties hereto agree to endeavor, in
good faith, to agree upon an amendment to this Agreement that would adjust such
financial covenants in a manner that would preserve the original intent thereof,
but would allow compliance therewith to be determined in accordance with the
Borrower’s financial statements at that time, provided that, until so amended
such financial covenants shall continue to be computed in accordance with GAAP
prior to such change therein.

- 17 -



--------------------------------------------------------------------------------



 



2. REVOLVING CREDIT FACILITY AND SWING LOAN AND LETTER OF
CREDIT SUBFACILITIES
     2.1 Revolving Credit Commitments.
          2.1.1 Revolving Credit Loans. Subject to the terms and conditions
hereof and relying upon the representations and warranties herein set forth,
each Lender severally, and not jointly, agrees to make Revolving Credit Loans to
the Borrower at any time or from time to time on or after the date hereof to the
Expiration Date; provided that after giving effect to such Revolving Credit Loan
(i) the aggregate amount of Revolving Credit Loans from such Lender shall not
exceed such Lender’s Revolving Credit Commitment minus such Lender’s Ratable
Share of the Letter of Credit Obligations and (ii) the Revolving Facility Usage
shall not exceed the Revolving Credit Commitments. Within such limits of time
and amount and subject to the other provisions of this Agreement, the Borrower
may borrow, repay and reborrow pursuant to this Section 2.1.
          2.1.2 Swing Loan Subfacility. Subject to the terms and conditions
hereof and relying upon the representations and warranties herein set forth, and
in order to facilitate loans and repayments between Settlement Dates, PNC Bank
may, at its option, cancelable at any time for any reason whatsoever, make swing
loans (the “Swing Loans”) to the Borrower at any time or from time to time after
the date hereof to, but not including, the Expiration Date, in an aggregate
principal amount up to but not in excess of $1,000,000.00 (the “Swing Loan
Subfacility”), provided that the aggregate principal amount of PNC Bank’s Swing
Loans and Letter of Credit Obligations and the Revolving Credit Loans of all the
Lenders at any one time outstanding shall not exceed the Revolving Credit
Commitments of all the Lenders. Within such limits of time and amount and
subject to the other provisions of this Agreement, the Borrower may borrow,
repay and reborrow pursuant to this Section 2.1.2.
     2.2 Nature of Lenders’ Obligations with Respect to Revolving Credit Loans.
Each Lender shall be obligated to participate in each request for Revolving
Credit Loans pursuant to Section 2.4.1 [Revolving Credit Loan Requests] in
accordance with its Ratable Share. The aggregate of each Lender’s Revolving
Credit Loans outstanding hereunder to the Borrower at any time shall never
exceed its Revolving Credit Commitment minus its Ratable Share of the Letter of
Credit Obligations. The obligations of each Lender hereunder are several. The
failure of any Lender to perform its obligations hereunder shall not affect the
Obligations of the Borrower to any other party nor shall any other party be
liable for the failure of such Lender to perform its obligations hereunder. The
Lenders shall have no obligation to make Revolving Credit Loans hereunder on or
after the Expiration Date.
     2.3 Commitment Fees. Accruing from the date hereof until the Expiration
Date, the Borrower agrees to pay to the Administrative Agent for the account of
each Lender according to its Ratable Share, a nonrefundable commitment fee (the
“Commitment Fee”) equal to the Applicable Commitment Fee Rate (computed on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed)
times the average daily difference between the amount of (i) the Revolving
Credit Commitments and the (ii) the Revolving Facility Usage. All Commitment
Fees shall be payable in arrears on each Payment Date.

- 18 -



--------------------------------------------------------------------------------



 



     2.4 Revolving Credit Loan Requests; Swing Loan Requests.
          2.4.1 Revolving Credit Loan Requests. Except as otherwise provided
herein, the Borrower may from time to time prior to the Expiration Date request
the Lenders to make Revolving Credit Loans, or renew or convert the Interest
Rate Option applicable to existing Revolving Credit Loans or Term Loans pursuant
to Section 4.2 [Interest Periods], by delivery to the Administrative Agent, not
later than 10:00 a.m., (i) three (3) Business Days prior to the proposed
Borrowing Date with respect to the making of Revolving Credit Loans to which the
LIBOR Rate Option applies or the conversion to or the renewal of the LIBOR Rate
Option for any Loans; and (ii) and not later than 10:00 a.m. on the Business Day
of the proposed Borrowing Date with respect to the making of a Revolving Credit
Loan to which the Base Rate Option applies or the last day of the preceding
Interest Period with respect to the conversion to the Base Rate Option for any
Loan, of a duly completed request therefor substantially in the form of
Exhibit 2.4(1) or a request by telephone immediately confirmed in writing by
letter, facsimile or telex in such form (each, a “Loan Request”), it being
understood that the Administrative Agent may rely on the authority of any
individual making such a telephonic request without the necessity of receipt of
such written confirmation. Each Loan Request shall be irrevocable and shall
specify the aggregate amount of the proposed Loans comprising each Borrowing
Tranche, and, if applicable, the Interest Period, which amounts shall be in
integral multiples of $300,000.00 and not less than $300,000.00 for each
Borrowing Tranche under the LIBOR Rate Option and in integral multiples of
$100,000.00 and not less than $300,000.00 for each Borrowing Tranche under the
Base Rate Option.
          2.4.2 Swing Loan Requests. Except as otherwise provided herein, the
Borrower may from time to time prior the Expiration Date request PNC Bank to
make Swing Loans by delivery to PNC Bank not later than 12:00 noon, on the
proposed Borrowing Date of a duly completed request therefor substantially in
the form of Exhibit 2.4(2) hereto or a request by telephone immediately
confirmed in writing by letter, facsimile or telex (each, a “Swing Loan
Request”), it being understood that the Administrative Agent may rely on the
authority of any individual making such a telephonic request without the
necessity of receipt of such written confirmation. Each Swing Loan Request shall
be irrevocable and shall specify the proposed Borrowing Date and the principal
amount of such Swing Loan, which shall be not less than $100,000.00.
     2.5 Making Revolving Credit Loans; Presumptions by the Administrative
Agent; Repayment of Revolving Credit Loans.
          2.5.1 Making Revolving Credit Loans. The Administrative Agent shall,
promptly after receipt by it of a Loan Request pursuant to Section 2.4.1
[Revolving Credit Loan Requests], notify the Lenders of its receipt of such Loan
Request specifying the information provided by the Borrower and the
apportionment among the Lenders of the requested Revolving Credit Loans as
determined by the Administrative Agent in accordance with Section  2.2 [Nature
of Lenders’ Obligations with Respect to Revolving Credit Loans]. Each Lender
shall remit the principal amount of each Revolving Credit Loan to the
Administrative Agent such that the Administrative Agent is able to, and the
Administrative Agent shall, to the extent the Lenders have made funds available
to it for such purpose and subject to Section 7.2 [Each Loan or Letter of
Credit], fund such Revolving Credit Loans to the Borrower in U.S. Dollars and
immediately

- 19 -



--------------------------------------------------------------------------------



 



available funds at the Principal Office prior to 2:00 p.m., on the applicable
Borrowing Date; provided that if any Lender fails to remit such funds to the
Administrative Agent in a timely manner, the Administrative Agent may elect in
its sole discretion to fund with its own funds the Revolving Credit Loans of
such Lender on such Borrowing Date, and such Lender shall be subject to the
repayment obligation in Section 2.5.3 [Presumptions by the Administrative
Agent].
          2.5.2 Making Swing Loans. So long as PNC Bank elects to make Swing
Loans, PNC Bank shall, after receipt by it of a Swing Loan Request pursuant to
Section 2.4.2 [Swing Loan Requests], fund such Swing Loan to the Borrower in
U.S. Dollars and immediately available funds at the Principal Office prior to
2:00 p.m., on the Borrowing Date.
          2.5.3 Presumptions by the Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Loan that such Lender will not make available to the
Administrative Agent such Lender’s share of such Loan, the Administrative Agent
may assume that such Lender has made such share available on such date in
accordance with Section 2.5.1 [Making Revolving Credit Loans] and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Loan available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of a payment to be made by such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation and (ii) in the case of a
payment to be made by the Borrower, the interest rate applicable to Loans under
the Base Rate Option. If such Lender pays its share of the applicable Loan to
the Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan. Any payment by the Borrower shall be without prejudice to any claim the
Borrower may have against a Lender that shall have failed to make such payment
to the Administrative Agent.
          2.5.4 Repayment of Revolving Credit Loans. The Borrower shall repay
the Revolving Credit Loans together with all outstanding interest thereon on the
Expiration Date.
          2.5.5 Borrowings to Repay Swing Loans. PNC Bank may, at its option,
exercisable at any time for any reason whatsoever, demand repayment of the Swing
Loans, and each Lender shall make a Revolving Credit Loan in an amount equal to
such Lender’s Ratable Share of the aggregate principal amount of the outstanding
Swing Loans, plus, if PNC Bank so requests, accrued interest thereon, provided
that no Lender shall be obligated in any event to make Revolving Credit Loans in
excess of its Revolving Credit Commitment. Revolving Credit Loans made pursuant
to the preceding sentence shall bear interest at the Base Rate Option and shall
be deemed to have been properly requested in accordance with Section 2.4.1
[Revolving Credit Loan Requests] without regard to any of the requirements of
that provision. PNC Bank shall provide notice to the Banks (which may be
telephonic or written notice by letter, facsimile or telex) that such Revolving
Credit Loans are to be made under this Section 2.5.5 and of the apportionment
amount the Lenders, and the Lenders shall be unconditionally obligated to fund
such Revolving Credit Loans (whether or not the conditions specified in
Section 2.4.1 are then satisfied) by the time PNC Bank so requests, which shall
not be earlier than 3:00 p.m., on the Business Day next after the date the
Lenders receive such notice from PNC Bank.

- 20 -



--------------------------------------------------------------------------------



 



     2.6 Notes. The Obligation of the Borrower to repay the aggregate unpaid
principal amount of the Revolving Credit Loans, Swing Loans and Term Loans made
to it by each Lender, together with interest thereon, shall be evidenced by a
Revolving Credit Note, a Swing Note and a Term Note, dated the Closing Date
payable to the order of such Lender in a face amount equal to the Revolving
Credit Commitment, the amount of the Swing Loan Subfacility or Term Loan
Commitment, as applicable, of such Lender.
     2.7 Use of Proceeds. The proceeds of the Loans shall be used to refinance
existing indebtedness, for general corporate purposes, including working capital
financing, Permitted Investments and distributions permitted under Section 8.2.5
[Dividends and Related Distributions], and issuance of Letters of Credit.
     2.8 Letter of Credit Subfacility.
          2.8.1 Issuance of Letters of Credit. Borrower may at any time prior to
the Expiration Date request the issuance of a standby and/or trade letters of
credit (each, a “Letter of Credit”) on behalf of itself or another Loan Party,
or the amendment or extension of an existing Letter of Credit, by delivering or
having such other Loan Party deliver to the Issuing Lender (with a copy to the
Administrative Agent) a completed application and agreement for letters of
credit, or request for such amendment or extension, as applicable, in such form
as the Issuing Lender may specify from time to time by no later than 10:00 a.m.
at least five (5) Business Days, or such shorter period as may be agreed to by
the Issuing Lender, in advance of the proposed date of issuance. Promptly after
receipt of any letter of credit application, the Issuing Lender shall confirm
with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit application
and if not, such Issuing Lender will provide Administrative Agent with a copy
thereof. Unless the Issuing Lender has received notice from any lender,
Administrative Agent or any Loan party, at least one day prior to the requested
date of issuance, amendment or extension of the applicable Letter of Credit,
that one or more applicable conditions in Section 7 [Conditions of Lending and
Issuance of Letters of Credit] is not satisfied, then, subject to the terms and
conditions hereof and in reliance on the agreements of the other Lenders set
forth in this Section 2.8, the Issuing Lender or any of the Issuing Lender’s
Affiliates will issue a Letter of Credit or agree to such amendment or
extension, provided that (A) each trade Letter of Credit shall have a maximum
maturity of 180 days from the date of issuance, and each standby Letter of
Credit shall have a maximum maturity of four (4) years from the date of
issuance, and (B) in no event may any Letter of Credit expire later than the
Business Day immediately preceding the Expiration Date, and provided further
that in no event shall (i) the Letter of Credit Obligations exceed, at any one
time, the sum of up to $2,000,000.00 for the aggregate face amount of all trade
Letters of Credit plus up to $4,000,000 for the aggregate face amount of standby
Letters of Credit (the “Letter of Credit Sublimit”) or (ii) the Revolving
Facility Usage exceed, at any one time, the Revolving Credit Commitments. Each
request by the Borrower for the issuance, amendment or extension of a Letter of
Credit shall be deemed to be a representation by the Borrower that it shall be
in compliance with the preceding sentence and with Section 7 [Conditions of
Lending and Issuance of Letters of Credit] after giving effect to the requested
issuance, amendment or extension of such Letter of Credit. Promptly after its
delivery of any Letter of Credit or any amendment to a Letter of Credit to the
beneficiary thereof, the applicable Issuing Lender will also deliver to Borrower
and Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

- 21 -



--------------------------------------------------------------------------------



 



          2.8.2 Letter of Credit Fees. The Borrower shall pay (i) to the
Administrative Agent for the ratable account of the Lenders a fee (the “Letter
of Credit Fee”) equal to the Applicable Letter of Credit Fee Rate, and (ii) to
the Issuing Lender for its own account a fronting fee equal to .125% per annum
(in each case computed on the basis of a year of 360 days and actual days
elapsed), which fees shall be computed on the daily average Letter of Credit
Obligations and shall be payable quarterly in arrears on each Payment Date
following issuance of each Letter of Credit. The Borrower shall also pay to the
Issuing Lender for the Issuing Lender’s sole account the Issuing Lender’s then
in effect customary fees and administrative expenses payable with respect to the
Letters of Credit as the Issuing Lender may generally charge or incur from time
to time in connection with the issuance, maintenance, amendment (if any),
assignment or transfer (if any), negotiation, and administration of Letters of
Credit.
          2.8.3 Disbursements, Reimbursement. Immediately upon the Issuance of
each Letter of Credit, each Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the Issuing Lender a participation
in such Letter of Credit and each drawing thereunder in an amount equal to such
Lender’s Ratable Share of the maximum amount available to be drawn under such
Letter of Credit and the amount of such drawing, respectively.
                    2.8.3.1 In the event of any request for a drawing under a
Letter of Credit by the beneficiary or transferee thereof, the Issuing Lender
will promptly notify the Borrower and the Administrative Agent thereof. Provided
that it shall have received such notice, the Borrower shall reimburse (such
obligation to reimburse the Issuing Lender shall sometimes be referred to as a
“Reimbursement Obligation”) the Issuing Lender prior to 12:00 noon, New Jersey
time on each date that an amount is paid by the Issuing Lender under any Letter
of Credit (each such date, a “Drawing Date”) by paying to the Administrative
Agent for the account of the Issuing Lender an amount equal to the amount so
paid by the Issuing Lender. In the event the Borrower fails to reimburse the
Issuing Lender (through the Administrative Agent) for the full amount of any
drawing under any Letter of Credit by 12:00 noon, on the Drawing Date, the
Administrative Agent will promptly notify each Lender thereof, and the Borrower
shall be deemed to have requested that Revolving Credit Loans be made by the
Lenders under the Base Rate Option to be disbursed on the Drawing Date under
such Letter of Credit, subject to the amount of the unutilized portion of the
Revolving Credit Commitment and subject to the conditions set forth in
Section 7.2 [Each Loan or Letter of Credit] other than any notice requirements.
Any notice given by the Administrative Agent or Issuing Lender pursuant to this
Section 2.8.3.1 may be oral if immediately confirmed in writing; provided that
the lack of such an immediate confirmation shall not affect the conclusiveness
or binding effect of such notice.
                    2.8.3.2 Each Lender shall upon any notice pursuant to the
second sentence of Section 2.8.3.1 make available to the Administrative Agent
for the account of the Issuing Lender an amount in immediately available funds
equal to its Ratable Share of the amount of the drawing, whereupon the
participating Lenders shall (subject to Section  2.8.3 [Disbursement;
Reimbursement]) each be deemed to have made a Revolving Credit Loan under the
Base Rate Option to the Borrower in that amount. If any Lender so notified fails
to make available to the Administrative Agent for the account of the Issuing
Lender the amount of such Lender’s Ratable Share of such amount by no later than
2:00 p.m., New Jersey time on the Drawing Date, then interest shall accrue on
such Lender’s obligation to make such payment, from the Drawing Date to the date
on which such Lender makes such payment (i) at a rate per annum equal to the
Federal Funds Effective Rate during the first three (3) days following the

- 22 -



--------------------------------------------------------------------------------



 



Drawing Date and (ii) at a rate per annum equal to the rate applicable to Loans
under the Revolving Credit Base Rate Option on and after the fourth day
following the Drawing Date. The Administrative Agent and the Issuing Lender will
promptly give notice (as described in Section 2.8.3.1 above) of the occurrence
of the Drawing Date, but failure of the Administrative Agent or the Issuing
Lender to give any such notice on the Drawing Date or in sufficient time to
enable any Lender to effect such payment on such date shall not relieve such
Lender from its obligation under this Section  2.8.3.2.
                    2.8.3.3 With respect to any unreimbursed drawing that is not
converted into Revolving Credit Loans under the Base Rate Option to the Borrower
in whole or in part as contemplated by Section 2.8.3.1, because of the
Borrower’s failure to satisfy the conditions set forth in Section 7.2 [Each Loan
or Letter of Credit] other than any notice requirements, or for any other
reason, the Borrower shall be deemed to have incurred from the Issuing Lender a
borrowing (each a “Letter of Credit Borrowing”) in the amount of such drawing.
Such Letter of Credit Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the rate per annum applicable to the
Revolving Credit Loans under the Base Rate Option. Each Lender’s payment to the
Administrative Agent for the account of the Issuing Lender pursuant to
Section 2.8.3 [Disbursements, Reimbursement] shall be deemed to be a payment in
respect of its participation in such Letter of Credit Borrowing (each a
“Participation Advance”) from such Lender in satisfaction of its participation
obligation under this Section 2.8.3.
          2.8.4 Repayment of Participation Advances.
                    2.8.4.1 Upon (and only upon) receipt by the Administrative
Agent for the account of the Issuing Lender of immediately available funds from
the Borrower (i) in reimbursement of any payment made by the Issuing Lender
under the Letter of Credit with respect to which any Lender has made a
Participation Advance to the Administrative Agent, or (ii) in payment of
interest on such a payment made by the Issuing Lender under such a Letter of
Credit, the Administrative Agent on behalf of the Issuing Lender will pay to
each Lender, in the same funds as those received by the Administrative Agent,
the amount of such Lender’s Ratable Share of such funds, except the
Administrative Agent shall retain for the account of the Issuing Lender the
amount of the Ratable Share of such funds of any Lender that did not make a
Participation Advance in respect of such payment by the Issuing Lender.
                    2.8.4.2 If the Administrative Agent is required at any time
to return to any Loan Party, or to a trustee, receiver, liquidator, custodian,
or any official in any Insolvency Proceeding, any portion of any payment made by
any Loan Party to the Administrative Agent for the account of the Issuing Lender
pursuant to this Section in reimbursement of a payment made under the Letter of
Credit or interest or fee thereon, each Lender shall, on demand of the
Administrative Agent, forthwith return to the Administrative Agent for the
account of the Issuing Lender the amount of its Ratable Share of any amounts so
returned by the Administrative Agent plus interest thereon from the date such
demand is made to the date such amounts are returned by such Lender to the
Administrative Agent, at a rate per annum equal to the Federal Funds Effective
Rate in effect from time to time.
          2.8.5 Documentation. Each Loan Party agrees to be bound by the terms
of the Issuing Lender’s application and agreement for letters of credit and the
Issuing Lender’s written regulations and customary practices relating to letters
of credit, though such regulations and

- 23 -



--------------------------------------------------------------------------------



 



practices may be different from such Loan Party’s own. In the event of a
conflict between such application or agreement and this Agreement, this
Agreement shall govern. It is understood and agreed that, except in the case of
gross negligence or willful misconduct, the Issuing Lender shall not be liable
for any error, negligence and/or mistakes, whether of omission or commission, in
following any Loan Party’s instructions or those contained in the Letters of
Credit or any modifications, amendments or supplements thereto.
          2.8.6 Determinations to Honor Drawing Requests. In determining whether
to honor any request for drawing under any Letter of Credit by the beneficiary
thereof, the Issuing Lender shall be responsible only to determine that the
documents and certificates required to be delivered under such Letter of Credit
have been delivered and that they comply on their face with the requirements of
such Letter of Credit.
          2.8.7 Nature of Participation and Reimbursement Obligations. Each
Lender’s obligation in accordance with this Agreement to make the Revolving
Credit Loans or Participation Advances, as contemplated by Section 2.8.3
[Disbursements, Reimbursement], as a result of a drawing under a Letter of
Credit, and the Obligations of the Borrower to reimburse the Issuing Lender upon
a draw under a Letter of Credit, shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Section 2.8 under all circumstances, including the following circumstances:
               (i) any set-off, counterclaim, recoupment, defense or other right
which such Lender may have against the Issuing Lender or any of its Affiliates,
the Borrower or any other Person for any reason whatsoever, or which any Loan
Party may have against the Issuing Lender or any of its Affiliates, any Lender
or any other Person for any reason whatsoever;
               (ii) the failure of any Loan Party or any other Person to comply,
in connection with a Letter of Credit Borrowing, with the conditions set forth
in Section 2.1 [Revolving Credit Commitments], 2.4 [Revolving Credit Loan
Requests], 2.5 [Making Revolving Credit Loans] or 7.2 [Each Loan or Letter of
Credit] or as otherwise set forth in this Agreement for the making of a
Revolving Credit Loan, it being acknowledged that such conditions are not
required for the making of a Letter of Credit Borrowing and the obligation of
the Lenders to make Participation Advances under Section 2.8.3 [Disbursements,
Reimbursement];
               (iii) any lack of validity or enforceability of any Letter of
Credit;
               (iv) any claim of breach of warranty that might be made by any
Loan Party or any Lender against any beneficiary of a Letter of Credit, or the
existence of any claim, set-off, recoupment, counterclaim, crossclaim, defense
or other right which any Loan Party or any Lender may have at any time against a
beneficiary, successor beneficiary any transferee or assignee of any Letter of
Credit or the proceeds thereof (or any Persons for whom any such transferee may
be acting), the Issuing Lender or its Affiliates or any Lender or any other
Person, whether in connection with this Agreement, the transactions contemplated
herein or any unrelated transaction (including any underlying transaction
between any Loan Party or Subsidiaries of a Loan Party and the beneficiary for
which any Letter of Credit was procured);
               (v) the lack of power or authority of any signer of (or any
defect in or forgery of any signature or endorsement on) or the form of or lack
of validity, sufficiency,

- 24 -



--------------------------------------------------------------------------------



 



accuracy, enforceability or genuineness of any draft, demand, instrument,
certificate or other document presented under or in connection with any Letter
of Credit, or any fraud or alleged fraud in connection with any Letter of
Credit, or the transport of any property or provision of services relating to a
Letter of Credit, in each case even if the Issuing Lender or any of its
Affiliates has been notified thereof;
               (vi) payment by the Issuing Lender or any of its Affiliates under
any Letter of Credit against presentation of a demand, draft or certificate or
other document which does not comply with the terms of such Letter of Credit;
               (vii) the solvency of, or any acts or omissions by, any
beneficiary of any Letter of Credit, or any other Person having a role in any
transaction or obligation relating to a Letter of Credit, or the existence,
nature, quality, quantity, condition, value or other characteristic of any
property or services relating to a Letter of Credit;
               (viii) any failure by the Issuing Lender or any of its Affiliates
to issue any Letter of Credit in the form requested by any Loan Party, unless
the Issuing Lender has received written notice from such Loan Party of such
failure within three Business Days after the Issuing Lender shall have furnished
such Loan Party and the Administrative Agent a copy of such Letter of Credit and
such error is material and no drawing has been made thereon prior to receipt of
such notice;
               (ix) any adverse change in the business, operations, properties,
assets, condition (financial or otherwise) or prospects of any Loan Party or
Subsidiaries of a Loan Party;
               (x) any breach of this Agreement or any other Loan Document by
any party thereto;
               (xi) the occurrence or continuance of an Insolvency Proceeding
with respect to any Loan Party;
               (xii) the fact that an Event of Default or a Potential Default
shall have occurred and be continuing;
               (xiii) the fact that the Expiration Date shall have passed or
this Agreement or the Commitments hereunder shall have been terminated; and
               (xiv) any other circumstance or happening whatsoever, whether or
not similar to any of the foregoing.
          2.8.8 Indemnity. The Borrower hereby agrees to protect, indemnify, pay
and save harmless the Issuing Lender and any of its Affiliates that has issued a
Letter of Credit from and against any and all claims, demands, liabilities,
damages, taxes, penalties, interest, judgments, losses, costs, charges and
expenses (including reasonable fees, expenses and disbursements of counsel and
allocated costs of internal counsel) which the Issuing Lender or any of its
Affiliates may incur or be subject to as a consequence, direct or indirect, of
the issuance of any Letter of Credit, other than as a result of (A) the gross
negligence or willful misconduct of the Issuing Lender as determined by a final
non-appealable judgment of a court of competent jurisdiction or (B) the wrongful
dishonor by the Issuing Lender or any of Issuing Lender’s Affiliates of a proper
demand for payment made under any Letter of Credit, except if such dishonor
resulted from any act or omission, whether rightful or wrongful, of any present
or future de jure or de facto government or governmental authority.

- 25 -



--------------------------------------------------------------------------------



 



          2.8.9 Liability for Acts and Omissions. As between any Loan Party and
the Issuing Lender, or the Issuing Lender’s Affiliates, such Loan Party assumes
all risks of the acts and omissions of, or misuse of the Letters of Credit by,
the respective beneficiaries of such Letters of Credit. In furtherance and not
in limitation of the foregoing, the Issuing Lender shall not be responsible for
any of the following, including any losses or damages to any Loan Party or other
Person or property relating therefrom: (i) the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document submitted by any party in
connection with the application for an issuance of any such Letter of Credit,
even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged (even if the Issuing Lender or
its Affiliates shall have been notified thereof); (ii) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any such Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) the failure of the beneficiary of
any such Letter of Credit, or any other party to which such Letter of Credit may
be transferred, to comply fully with any conditions required in order to draw
upon such Letter of Credit or any other claim of any Loan Party against any
beneficiary of such Letter of Credit, or any such transferee, or any dispute
between or among any Loan Party and any beneficiary of any Letter of Credit or
any such transferee; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any such Letter of Credit or
of the proceeds thereof; (vii) the misapplication by the beneficiary of any such
Letter of Credit of the proceeds of any drawing under such Letter of Credit; or
(viii) any consequences arising from causes beyond the control of the Issuing
Lender or the its Affiliates, as applicable, including any act or omission of
any governmental authority, and none of the above shall affect or impair, or
prevent the vesting of, any of the Issuing Lender’s or its Affiliates rights or
powers hereunder. Nothing in the preceding sentence shall relieve the Issuing
Lender from liability for the Issuing Lender’s gross negligence or willful
misconduct in connection with actions or omissions described in such clauses
(i) through (viii) of such sentence. In no event shall the Issuing Lender or its
Affiliates be liable to any Loan Party for any indirect, consequential,
incidental, punitive, exemplary or special damages or expenses (including
without limitation attorneys’ fees), or for any damages resulting from any
change in the value of any property relating to a Letter of Credit.
               Without limiting the generality of the foregoing, the Issuing
Lender and each of its Affiliates (i) may rely on any oral or other
communication believed in good faith by the Issuing Lender or such Affiliate to
have been authorized or given by or on behalf of the applicant for a Letter of
Credit, (ii) may honor any presentation if the documents presented appear on
their face substantially to comply with the terms and conditions of the relevant
Letter of Credit; (iii) may honor a previously dishonored presentation under a
Letter of Credit, whether such dishonor was pursuant to a court order, to settle
or compromise any claim of wrongful dishonor, or otherwise, and shall be
entitled to reimbursement to the same extent as if such presentation had
initially been honored, together with any interest paid by the Issuing Lender or
its Affiliate; (iv) may honor any drawing that is payable upon presentation of a
statement advising negotiation or payment, upon receipt of such statement (even
if such statement indicates that a draft or other document is being delivered
separately), and shall not be liable for any failure of any such draft or other
document to arrive, or to conform in any way with the relevant

- 26 -



--------------------------------------------------------------------------------



 



Letter of Credit; (v) may pay any paying or negotiating bank claiming that it
rightfully honored under the laws or practices of the place where such bank is
located; and (vi) may settle or adjust any claim or demand made on the Issuing
Lender or its Affiliate in any way related to any order issued at the
applicant’s request to an air carrier, a letter of guarantee or of indemnity
issued to a carrier or any similar document (each an “Order”) and honor any
drawing in connection with any Letter of Credit that is the subject of such
Order, notwithstanding that any drafts or other documents presented in
connection with such Letter of Credit fail to conform in any way with such
Letter of Credit.
               In furtherance and extension and not in limitation of the
specific provisions set forth above, any action taken or omitted by the Issuing
Lender or its Affiliates under or in connection with the Letters of Credit
issued by it or any documents and certificates delivered thereunder, if taken or
omitted in good faith, shall not put the Issuing Lender or its Affiliates under
any resulting liability to the Borrower or any Lender.
          2.8.10 Issuing Lender Reporting Requirements. Each Issuing Lender
shall, on the first business day of each month, provide to Administrative Agent
and Borrower a schedule of the Letters of Credit issued by it, in form and
substance satisfactory to Administrative Agent, showing the date of issuance of
each Letter of Credit, the account party, the original face amount (if any), and
the expiration date of any Letter of Credit outstanding at any time during the
preceding month, and any other information relating to such Letter of Credit
that the Administrative Agent may request.
3. TERM LOANS
     3.1 Term Loan Commitments. Subject to the terms and conditions hereof, and
relying upon the representations and warranties herein set forth, each Lender
severally, and not jointly, agrees to make a term loan (the “Term Loan”) to the
Borrower on the Closing Date in such principal amount as the Borrower shall
request up to, but not exceeding such Lender’s Term Loan Commitment.
     3.2 Nature of Lenders’ Obligations with Respect to Term Loans; Repayment
Terms. The obligations of each Lender to make Term Loans to the Borrower shall
be in the proportion that such Lender’s Term Loan Commitment bears to the Term
Loan Commitments of all Lenders to the Borrower, but each Lender’s Term Loan to
the Borrower shall never exceed its Term Loan Commitment. The failure of any
Lender to make a Term Loan shall not relieve any other Lender of its obligations
to make a Term Loan nor shall it impose any additional liability on any other
Lender hereunder. The Lenders shall have no obligation to make Term Loans
hereunder after the Closing Date. The Term Loan Commitments are not revolving
credit commitments, and the Borrower shall not have the right to borrow, repay
and reborrow under Section 3.1 [Term Loan Commitments]. The Term Loans shall be
payable in equal quarterly installments of principal, each in the amount of
$821,428.57, on each Payment Date until the earlier of the Expiration Date or
acceleration of the Notes, when the entire unpaid balance of the Term Loans and
all other amounts due hereunder and under the Loan Documents shall be paid in
full.
4. INTEREST RATES
     4.1 Interest Rate Options. The Borrower shall pay interest in respect of
the outstanding unpaid principal amount of the Loans as selected by it from the
Base Rate Option or

- 27 -



--------------------------------------------------------------------------------



 



LIBOR Rate Option set forth below applicable to the Loans, it being understood
that, subject to the provisions of this Agreement, the Borrower may select
different Interest Rate Options and different Interest Periods to apply
simultaneously to the Loans comprising different Borrowing Tranches and may
convert to or renew one or more Interest Rate Options with respect to all or any
portion of the Loans comprising any Borrowing Tranche; provided that there shall
not be at any one time outstanding more than six (6) Borrowing Tranches in the
aggregate among all of the Loans and provided further that if an Event of
Default or Potential Default exists and is continuing, the Borrower may not
request, convert to, or renew the LIBOR Rate Option for any Loans and the
Required Lenders may demand that all existing Borrowing Tranches bearing
interest under the LIBOR Rate Option shall be converted immediately to the Base
Rate Option, subject to the obligation of the Borrower to pay any indemnity
under Section 5.10 [Indemnity] in connection with such conversion. If at any
time the designated rate applicable to any Loan made by any Lender exceeds such
Lender’s highest lawful rate, the rate of interest on such Lender’s Loan shall
be limited to such Lender’s highest lawful rate.
          4.1.1 Revolving Credit Interest Rate Options. The Borrower shall have
the right to select from the following Interest Rate Options applicable to the
Revolving Credit Loans:
               (i) Revolving Credit Base Rate Option: A fluctuating rate per
annum (computed on the basis of a year of 365 or 366 days, as the case may be,
and actual days elapsed) equal to the Base Rate plus the Applicable Margin, such
interest rate to change automatically from time to time effective as of the
effective date of each change in the Base Rate; or
               (ii) Revolving Credit LIBOR Rate Option: A rate per annum
(computed on the basis of a year of 360 days and actual days elapsed) equal to
the LIBOR Rate plus the Applicable Margin.
          4.1.2 Term Loan Interest Rate Options. The Borrower shall have the
right to select from the following Interest Rate Options applicable to the Term
Loans:
               (i) Term Loan Base Rate Option: A fluctuating rate per annum
(computed on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed) equal to the Base Rate plus the Applicable Margin, such
interest rate to change automatically from time to time effective as of the
effective date of each change in the Base Rate; or
               (ii) Term Loan LIBOR Rate Option: A rate per annum (computed on
the basis of a year of 360 days and actual days elapsed) equal to the LIBOR Rate
plus the Applicable Margin.
          4.1.3 Swing Loan Interest Rate Options. Swing Loans shall accrue
interest at a rate per annum equal to the Base Rate plus the Applicable Margin.
          4.1.4 Rate Quotations. The Borrower may call the Administrative Agent
on or before the date on which a Loan Request is to be delivered to receive an
indication of the rates then in effect, but it is acknowledged that such
projection shall not be binding on the Administrative Agent or the Lenders nor
affect the rate of interest which thereafter is actually in effect when the
election is made.

- 28 -



--------------------------------------------------------------------------------



 



     4.2 Interest Periods. At any time when the Borrower shall select, convert
to or renew a LIBOR Rate Option, the Borrower shall notify the Administrative
Agent thereof at least three (3) Business Days prior to the effective date of
such LIBOR Rate Option by delivering a Loan Request. The notice shall specify an
Interest Period during which such Interest Rate Option shall apply.
Notwithstanding the preceding sentence, the following provisions shall apply to
any selection of, renewal of, or conversion to a LIBOR Rate Option:
          4.2.1 Amount of Borrowing Tranche. Each Borrowing Tranche of Loans
under the LIBOR Rate Option shall be in integral multiples of $300,000.00 and
not less than $300,000.00; and
          4.2.2 Renewals. In the case of the renewal of a LIBOR Rate Option at
the end of an Interest Period, the first day of the new Interest Period shall be
the last day of the preceding Interest Period, without duplication in payment of
interest for such day.
     4.3 Interest After Default. To the extent permitted by Law, upon the
occurrence of an Event of Default and until such time such Event of Default
shall have been cured or waived:
          4.3.1 Letter of Credit Fees, Interest Rate. The Letter of Credit Fees
and the rate of interest for each Loan otherwise applicable pursuant to
Section 2.8.2 [Letter of Credit Fees] or Section 4.1 [Interest Rate Options],
respectively, shall be increased by 2.0% per annum;
          4.3.2 Other Obligations. Each other Obligation hereunder, if not paid
or reimbursed (as applicable) when due to be paid or reimbursed, but without
duplication of any default rate of interest already applicable to such other
Obligation by its terms, shall bear interest at a rate per annum equal to the
sum of the rate of interest applicable under the Revolving Credit Base Rate
Option plus the Applicable Margin plus an additional 2.0% per annum from the
time such Obligation becomes due and payable and until it is paid in full; and
          4.3.3 Acknowledgment. The Borrower acknowledges that the increase in
rates referred to in this Section 4.3 reflects, among other things, the fact
that such Loans or other amounts have become a substantially greater risk given
their default status and that the Lenders are entitled to additional
compensation for such risk; and all such interest shall be payable by Borrower
upon demand by Administrative Agent.
     4.4 LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available.
          4.4.1 Unascertainable. If on any date on which a LIBOR Rate would
otherwise be determined, the Administrative Agent shall have determined that:
               (i) adequate and reasonable means do not exist for ascertaining
such LIBOR Rate, or
               (ii) a contingency has occurred which materially and adversely
affects the London interbank eurodollar market relating to the LIBOR Rate, the
Administrative Agent shall have the rights specified in Section 4.4.3
[Administrative Agent’s and Lender’s Rights].
          4.4.2 Illegality; Increased Costs; Deposits Not Available. If at any
time any Lender shall have determined that:
               (i) the making, maintenance or funding of any Loan to which a
LIBOR Rate Option applies has been made impracticable or unlawful by compliance
by such

- 29 -



--------------------------------------------------------------------------------



 



Lender in good faith with any Law or any interpretation or application thereof
by any Official Body or with any request or directive of any such Official Body
(whether or not having the force of Law), or
               (ii) such LIBOR Rate Option will not adequately and fairly
reflect the cost to such Lender of the establishment or maintenance of any such
Loan, or
               (iii) after making all reasonable efforts, deposits of the
relevant amount in Dollars for the relevant Interest Period for a Loan, or to
banks generally, to which a LIBOR Rate Option applies, respectively, are not
available to such Lender with respect to such Loan, or to banks generally, in
the interbank eurodollar market,
then the Administrative Agent shall, subject to the notice requirements outlined
in Section 4.4.3 [Administrative Agent’s and Lender’s Rights], have the rights
specified in such Section 4.4.3.
          4.4.3 Administrative Agent’s and Lender’s Rights. In the case of any
event specified in Section 4.4.1 [Unascertainable] above, the Administrative
Agent shall promptly so notify the Lenders and the Borrower thereof, and in the
case of an event specified in Section 4.4.2 [Illegality; Increased Costs;
Deposits Not Available] above, such Lender shall promptly so notify the
Administrative Agent and endorse a certificate to such notice as to the specific
circumstances of such notice, and the Administrative Agent shall promptly send
copies of such notice and certificate to the other Lenders and the Borrower.
Upon such date as shall be specified in such notice (which shall not be earlier
than the date such notice is given), the obligation of (A) the Lenders, in the
case of such notice given by the Administrative Agent, or (B) such Lender, in
the case of such notice given by such Lender, to allow the Borrower to select,
convert to or renew a LIBOR Rate Option shall be suspended until the
Administrative Agent shall have later notified the Borrower, or such Lender
shall have later notified the Administrative Agent, of the Administrative
Agent’s or such Lender’s, as the case may be, determination that the
circumstances giving rise to such previous determination no longer exist. If at
any time the Administrative Agent makes a determination under Section 4.4.1
[Unascertainable] and the Borrower has previously notified the Administrative
Agent of its selection of, conversion to or renewal of a LIBOR Rate Option and
such Interest Rate Option has not yet gone into effect, such notification shall
be deemed to provide for selection of, conversion to or renewal of the Base Rate
Option otherwise available with respect to such Loans. If any Lender notifies
the Administrative Agent of a determination under Section 4.4.2 [Illegality;
Increased Costs; Deposits Not Available], the Borrower shall, subject to the
Borrower’s indemnification Obligations under Section 5.10 [Indemnity], as to any
Loan of the Lender to which a LIBOR Rate Option applies, on the date specified
in such notice either convert such Loan to the Base Rate Option otherwise
available with respect to such Loan or prepay such Loan in accordance with
Section 5.6 [Voluntary Prepayments and Revolving Credit Commitments Reductions].
Absent due notice from the Borrower of conversion or prepayment, such Loan shall
automatically be converted to the Base Rate Option otherwise available with
respect to such Loan upon such specified date.
     4.5 Selection of Interest Rate Options. If the Borrower fails to select a
new Interest Period to apply to any Borrowing Tranche of Loans under the LIBOR
Rate Option at the expiration of an existing Interest Period applicable to such
Borrowing Tranche in accordance with the provisions of Section 4.2 [Interest
Periods], the Borrower shall be deemed to have

- 30 -



--------------------------------------------------------------------------------



 



converted such Borrowing Tranche to the Revolving Credit Base Rate Option or
Term Loan Base Rate Option, as applicable, commencing upon the last day of the
existing Interest Period.
5. PAYMENTS
     5.1 Payments. All payments and prepayments to be made in respect of
principal, interest, Commitment Fees, Letter of Credit Fees, Administrative
Agent’s Fee or other fees or amounts due from the Borrower hereunder shall be
payable prior to 11:00 a.m. on the date when due without presentment, demand,
protest or notice of any kind, all of which are hereby expressly waived by the
Borrower, and without set-off, counterclaim or other deduction of any nature,
and an action therefor shall immediately accrue. Such payments shall be made to
the Administrative Agent at the Principal Office for the account of PNC Bank
with respect to the Swing Loans and for the ratable accounts of the Lenders with
respect to the Loans in U.S. Dollars and in immediately available funds, and the
Administrative Agent shall promptly distribute such amounts to the Lenders in
immediately available funds; provided that in the event payments are received by
11:00 a.m. by the Administrative Agent with respect to the Loans and such
payments are not distributed to the Lenders on the same day received by the
Administrative Agent, the Administrative Agent shall pay the Lenders the Federal
Funds Effective Rate with respect to the amount of such payments for each day
held by the Administrative Agent and not distributed to the Lenders. The
Administrative Agent’s and each Lender’s statement of account, ledger or other
relevant record shall, in the absence of manifest error, be conclusive as the
statement of the amount of principal of and interest on the Loans and other
amounts owing under this Agreement and shall be deemed an “account stated.” At
the Borrower’s request, the Administrative Agent and Lenders shall deliver to
Borrower a statement of the amount of principal of and interest on the Loans and
other amounts owing under this Agreement as of the date of such statement.
     5.2 Pro Rata Treatment of Lenders. Each borrowing shall be allocated to
each Lender according to its Ratable Share, and each selection of, conversion to
or renewal of any Interest Rate Option and each payment or prepayment by the
Borrower with respect to principal, interest, Commitment Fees, Letter of Credit
Fees, or other fees (except for the Administrative Agent’s Fee) or amounts due
from the Borrower hereunder to the Lenders with respect to the Loans, shall
(except as provided in Section 4.4.3 [Administrative Agent’s and Lender’s
Rights] in the case of an event specified in Section 4.4 [LIBOR Rate
Unascertainable; Etc.], 5.6.2 [Replacement of a Lender] or 5.8 [Increased
Costs]) be made in proportion to the applicable Loans outstanding from each
Lender and, if no such Loans are then outstanding, in proportion to the Ratable
Share of each Lender. Notwithstanding any of the foregoing, each borrowing or
payment or prepayment by the Borrower or principal, interest, fees or other
amounts from the Borrower with respect to Swing Loans shall be made by or to PNC
Bank according to Section 5.1 [Payments].
     5.3 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff, counterclaim or banker’s lien, by receipt of voluntary payment,
by realization upon security, or by any other non-pro rata source, obtain
payment in respect of any principal of or interest on any of its Loans or other
obligations hereunder resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of its Loans and accrued interest thereon or
other such obligations greater than its Ratable Share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and

- 31 -



--------------------------------------------------------------------------------



 



(b) purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:
          (i)  if any such participations are purchased and all or any portion
of the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
together with interest or other amounts, if any, required by Law (including
court order) to be paid by the Lender or the holder making such purchase; and
          (ii)  the provisions of this Section 5.3 shall not be construed to
apply to (x) any payment made by the Loan Parties pursuant to and in accordance
with the express terms of the Loan Documents or (y) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or Participation Advances to any assignee or participant, other
than to the Borrower or any Subsidiary thereof (as to which the provisions of
this Section 5.3 shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.
     5.4 Presumptions by Administrative Agent. Unless the Administrative Agent
shall have received notice from the Borrower prior to the date on which any
payment is due to the Administrative Agent for the account of the Lenders or the
Issuing Lender hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Lender, as the case may be, the amount
due. In such event, if the Borrower has not in fact made such payment, then each
of the Lenders or the Issuing Lender, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or the Issuing Lender, with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
     5.5 Interest Payment Dates. Interest on Loans to which the Base Rate Option
applies shall be due and payable in arrears on each Payment Date. Interest on
Loans to which the LIBOR Rate Option applies shall be due and payable on the
earlier of (i) the first day of each month and (ii) the last day of each
Interest Period for those Loans. Interest on mandatory prepayments of principal
under Section 5.7 [Mandatory Prepayments] shall be due on the date such
mandatory prepayment is due. Interest on the principal amount of each Loan or
other monetary Obligation shall be due and payable on demand after such
principal amount or other monetary Obligation becomes due and payable (whether
on the stated Expiration Date, upon acceleration or otherwise).

- 32 -



--------------------------------------------------------------------------------



 



     5.6 Voluntary Prepayments and Revolving Credit Commitments Reduction.
          5.6.1 Right to Prepay or Reduce Revolving Credit Commitments. The
Borrower shall have the right at its option from time to time to prepay Term
Loans and/or reduce the Revolving Credit Commitments (with a corresponding
prepayment) in whole or part without premium or penalty (except as provided in
Section 5.6.2 [Replacement of a Lender] below, in Section 5.8 [Increased Costs]
and Section 5.10 [Indemnity]). Whenever the Borrower desires to prepay any part
of the Term Loans, or reduce the Revolving Credit Commitments (with a
corresponding prepayment), it shall provide a prepayment notice to the
Administrative Agent by 10:00 a.m. at least three (3) Business Days prior to the
date of prepayment of Loans accruing interest at the LIBOR Rate Option or prior
to 10:00 a.m., on the day of prepayment of Loans accruing interest at the Base
Rate Option setting forth the following information:
     (x) the date, which shall be a Business Day, on which the proposed
prepayment of Term Loans or reduction of Revolving Credit Commitments is to be
made; and
     (y) the total principal amount of such prepayment of Term Loans or
Revolving Credit Commitments reduction, which shall be in a minimum amount equal
to the applicable minimum amount of a comparable Borrowing Tranche under
Section 2.4 [Revolving Credit Loan Requests; Swing Loan Requests].
               All prepayment notices shall be irrevocable. The principal amount
of the Term Loans for which a prepayment or Revolving Credit Commitments
reduction notice is given, together with interest on such principal amount
except with respect to Loans to which the Base Rate Option applies, shall be due
and payable on the date specified in such prepayment notice as the date on which
the proposed prepayment is to be made. All Term Loan prepayments permitted
pursuant to this Section 5.6.1 [Right to Prepay or Reduce Revolving Credit
Commitments] shall be applied to the unpaid installments of principal of the
Term Loans in the inverse order of scheduled maturities. Except as provided in
Section 4.4.3 [Administrative Agent’s and Lender’s Rights], if the Borrower
prepays a Loan but fails to specify the applicable Borrowing Tranche which the
Borrower is prepaying, the prepayment shall be applied (i) first to Revolving
Credit Loans and then to Term Loans; and (ii) after giving effect to the
allocations in clause (i) above and in the preceding sentence, first to Loans to
which the Base Rate Option applies, then to Loans to which the LIBOR Rate Option
applies. Any prepayment hereunder shall be subject to the Borrower’s Obligation
to indemnify the Lenders under Section 5.10 [Indemnity].
          5.6.2 Replacement of a Lender. In the event any Lender (i) gives
notice under Section 4.4 [LIBOR Rate Unascertainable, Etc.], (ii) requests
compensation under Section 5.8 [Increased Costs], or requires the Borrower to
pay any additional amount to any Lender or any Official Body for the account of
any Lender pursuant to Section 5.9 [Taxes], (iii) is a Non-Complying Lender or
otherwise, (iv) becomes subject to the control of an Official Body (other than
normal and customary supervision), or (v) is a Non-Consenting Lender referred to
in Section 11.1 [Modifications, Amendments or Waivers] then in any such event
the Borrower may, at its sole expense, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.8 [Successors and Assigns]), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an

- 33 -



--------------------------------------------------------------------------------



 



assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:
     (i)  the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 11.8 [Successors and Assigns];
     (ii)  such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and Participation Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 5.10 [Indemnity])
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts);
     (iii)  in the case of any such assignment resulting from a claim for
compensation under Section 5.8.1 [Increased Costs Generally] or payments
required to be made pursuant to Section 5.9 [Taxes], such assignment will result
in a reduction in such compensation or payments thereafter; and
     (iv)  such assignment does not conflict with applicable Law.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
     5.7 Mandatory Prepayments.
          5.7.1 Sale of Assets; Debt or Equity Issuance. (i) Within five
(5) Business Days of any sale of assets authorized by clause (iv), (vi) or
(vii) of Section 8.2.7 [Disposition of Assets or Subsidiaries], the Borrower
shall make a mandatory prepayment of principal on the Term Loans equal to the
proceeds of such sale net of taxes, commissions and fees (all as determined in
good faith by the Borrower), together with accrued interest on such principal
amount; and (ii) within five (5) Business Days of any issuance of Indebtedness,
or of any issuance of capital securities or other equity interests (except for
issuances permitted under clause (i) of Section 8.2.12 [Issuance of Stock]), in
each case as relates to any Loan Party or any Subsidiary of a Loan Party, the
Borrower shall make a mandatory prepayment of principal on the Term Loans equal
to the proceeds of such issuance net of taxes, commissions and fees (all as
determined in good faith by the Borrower), together with accrued interest on
such principal amount. All prepayments pursuant to this Section 5.7.1 shall be
applied first to payment of the principal amount of the Term Loans by
application to the unpaid installments of principal in the inverse order of
scheduled maturities, and then to reduce the Revolving Credit Commitments.
          5.7.2 Application Among Interest Rate Options. All prepayments
required pursuant to this Section 5.7 shall first be applied among the Interest
Rate Options to the principal amount of the Loans subject to the Base Rate
Option, then to Loans subject to a LIBOR Rate Option. In accordance with
Section 5.10 [Indemnity], the Borrower shall indemnify the Lenders for any loss
or expense, including loss of margin, incurred with respect to any such
prepayments applied against Loans subject to a LIBOR Rate Option on any day
other than the last day of the applicable Interest Period.
     5.8 Increased Costs.
          5.8.1 Increased Costs Generally. If any Change in Law shall:

- 34 -



--------------------------------------------------------------------------------



 



                    (i) impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended or participated in
by, any Lender (except any reserve requirement reflected in the LIBOR Rate) or
the Issuing Lender;
                    (ii) subject any Lender or the Issuing Lender to any tax of
any kind whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Loan under the LIBOR Rate Option made
by it, or change the basis of taxation of payments to such Lender or the Issuing
Lender in respect thereof (except for Indemnified Taxes or Other Taxes covered
by Section 5.9 [Taxes] and the imposition of, or any change in the rate of, any
Excluded Tax payable by such Lender or the Issuing Lender); or
                    (iii) impose on any Lender, the Issuing Lender or the London
interbank market any other condition, cost or expense affecting this Agreement
or Loan under the LIBOR Rate Option made by such Lender or any Letter of Credit
or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan under the LIBOR Rate Option (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the Issuing Lender of participating in, issuing or maintaining
any Letter of Credit (or of maintaining its obligation to participate in or to
issue any Letter of Credit), or to reduce the amount of any sum received or
receivable by such Lender or the Issuing Lender hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender or the Issuing
Lender, the Borrower will pay to such Lender or the Issuing Lender, as the case
may be, such additional amount or amounts as will compensate such Lender or the
Issuing Lender, as the case may be, for such additional costs incurred or
reduction suffered.
          5.8.2 Capital Requirements. If any Lender or the Issuing Lender
determines that any Change in Law affecting such Lender or the Issuing Lender or
any lending office of such Lender or such Lender’s or the Issuing Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s or the Issuing Lender’s
capital or on the capital of such Lender’s or the Issuing Lender’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by the Issuing Lender, to a level
below that which such Lender or the Issuing Lender or such Lender’s or the
Issuing Lender’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the Issuing Lender’s policies and
the policies of such Lender’s or the Issuing Lender’s holding company with
respect to capital adequacy), then from time to time the Borrower will pay to
such Lender or the Issuing Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Lender or such Lender’s or
the Issuing Lender’s holding company for any such reduction suffered.
          5.8.3 Certificates for Reimbursement; Repayment of Outstanding Loans;
Borrowing of New Loans. A certificate of a Lender or the Issuing Lender to the
Administrative Agent setting forth the amount or amounts necessary to compensate
such Lender or the Issuing Lender or its holding company, as the case may be, as
specified in Sections 5.8.1 [Increased Costs Generally] or 5.8.2 [Capital
Requirements] and delivered by the Administrative Agent to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such

- 35 -



--------------------------------------------------------------------------------



 



Lender or the Issuing Lender, as the case may be, the amount shown as due on any
such certificate within thirty (30) days after receipt thereof.
          5.8.4 Delay in Requests. Failure or delay on the part of any Lender or
the Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Lender’s right to demand
such compensation, provided that the Borrower shall not be required to
compensate a Lender or the Issuing Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than nine months prior to
the date that such Lender or the Issuing Lender, as the case may be, notifies
the Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or the Issuing Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine (9) month period
referred to above shall be extended to include the period of retroactive effect
thereof).
          5.8.5 Return of Overpayments. Notwithstanding anything to the contrary
set forth in this Section 5.8, if any Lender has exercised its rights pursuant
to this Section 5.8 and subsequent thereto determines that the additional
amounts paid by the Borrower to such Lender pursuant to this Section 5.8 exceed
the amount which such Lender is actually required to be compensated under this
Section 5.8, the applicable Lender shall refund the amount of such excess to the
Borrower.
     5.9 Taxes.
          5.9.1 Payments Free of Taxes. Any and all payments by or on account of
any obligation of the Borrower hereunder or under any other Loan Document shall
be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required by applicable Law to deduct any Indemnified Taxes (including any Other
Taxes) from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, Lender or Issuing Lender, as the case may be, receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
Borrower shall make such deductions and (iii) the Borrower shall timely pay the
full amount deducted to the relevant Official Body in accordance with applicable
Law.
          5.9.2 Payment of Other Taxes by the Borrower. Without limiting the
provisions of Section 5.9.1 [Payments Free of Taxes] above, the Borrower shall
timely pay any Other Taxes to the relevant Official Body in accordance with
applicable Law.
          5.9.3 Indemnification by the Borrower. The Borrower shall indemnify
the Administrative Agent, each Lender and the Issuing Lender, within thirty
(30) days after demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) paid by the
Administrative Agent, such Lender or the Issuing Lender, as the case may be, and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Official Body. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or the Issuing Lender (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a

- 36 -



--------------------------------------------------------------------------------



 



Lender or the Issuing Lender, shall be conclusive absent manifest error.
Notwithstanding anything to the contrary set forth in this Section 5.9.3, if the
Administrative Agent, any Lender or the Issuing Lender has exercised its rights
pursuant to this Section 5.9.3 and subsequent thereto determines that the
indemnification amounts paid by the Borrower to such Person pursuant to this
Section 5.9.3 exceed the amount which such Person is actually required to be
indemnified under this Section 5.9.3, the applicable Person shall refund the
amount of such excess to the Borrower.
          5.9.4 Evidence of Payments. As soon as practicable after any payment
of Indemnified Taxes or Other Taxes by the Borrower to a Official Body, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Official Body evidencing such payment, a copy
of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
          5.9.5 Status of Lenders. Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the Law of the jurisdiction
in which the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable Law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable Law as will permit such
payments to be made without withholding or at a reduced rate of withholding.
Notwithstanding the submission of a such documentation claiming a reduced rate
of or exemption from U.S. withholding tax, the Administrative Agent shall be
entitled to withhold United States federal income taxes at the full 30%
withholding rate if in its reasonable judgment it is required to do so under the
due diligence requirements imposed upon a withholding agent under § 1.1441-7(b)
of the United States Income Tax Regulations. Further, the Administrative Agent
is indemnified under § 1.1461-1(e) of the United States Income Tax Regulations
against any claims and demands of any Lender or assignee or participant of a
Lender for the amount of any tax it deducts and withholds in accordance with
regulations under § 1441 of the Internal Revenue Code. In addition, any Lender,
if requested by the Borrower or the Administrative Agent, shall deliver such
other documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.
               Without limiting the generality of the foregoing, in the event
that the Borrower is resident for tax purposes in the United States of America,
any Foreign Lender shall deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the request of the Borrower or the
Administrative Agent, but only if such Foreign Lender is legally entitled to do
so), whichever of the following is applicable:
               (i) duly completed copies of IRS Form W-8BEN claiming eligibility
for benefits of an income tax treaty to which the United States of America is a
party,
               (ii) duly completed copies of IRS Form W-8ECI,

- 37 -



--------------------------------------------------------------------------------



 



               (iii) in the case of a Foreign Lender claiming the benefits of
the exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of IRS Form W-8BEN, or
               (iv) any other form prescribed by applicable Law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower to determine the withholding
or deduction required to be made.
     5.10 Indemnity. In addition to the compensation or payments required by
Section 5.8 [Increased Costs] or Section 5.9 [Taxes], the Borrower shall
indemnify each Lender against all liabilities, losses or expenses (including
loss of margin, any loss or expense incurred in liquidating or employing
deposits from third parties and any loss or expense incurred in connection with
funds acquired by a Lender to fund or maintain Loans subject to a LIBOR Rate
Option) which such Lender sustains or incurs as a consequence of any
               (i) payment, prepayment, conversion or renewal of any Loan to
which a LIBOR Rate Option applies on a day other than the last day of the
corresponding Interest Period (whether or not such payment or prepayment is
mandatory, voluntary or automatic and whether or not such payment or prepayment
is then due),
               (ii) attempt by the Borrower to revoke (expressly, by later
inconsistent notices or otherwise) in whole or part any Loan Requests under
Section 2.4 [Revolving Credit Loan Requests] or Section 4.2 [Interest Periods]
or notice relating to prepayments under Section 5.6 [Voluntary Prepayments
etc.], or
               (iii) default by the Borrower in the performance or observance of
any covenant or condition contained in this Agreement or any other Loan
Document, including any failure of the Borrower to pay when due (by acceleration
or otherwise) any principal, interest, Commitment Fee or any other amount due
hereunder.
          If any Lender sustains or incurs any such loss or expense, it shall
from time to time notify the Borrower of the amount determined in good faith by
such Lender (which determination may include such assumptions, allocations of
costs and expenses and averaging or attribution methods as such Lender shall
deem reasonable) to be necessary to indemnify such Lender for such loss or
expense. Such notice shall set forth in reasonable detail the basis for such
determination. Such amount shall be due and payable by the Borrower to such
Lender within thirty (30) days after such notice is given. Notwithstanding
anything to the contrary set forth in this Section 5.10, if any Lender has
exercised its rights pursuant to this Section 5.10 and subsequent thereto
determines that the indemnification amounts paid by the Borrower to such Lender
pursuant to this Section 5.10 exceed the amount which such Lender is actually
required to be indemnified under this Section 5.10, the applicable Lender shall
refund the amount of such excess to the Borrower.
     5.11 Settlement Date Procedures. The Borrower may borrow, repay and
reborrow Swing Loans and PNC Bank may make Swing Loans as provided herein and,
in order to minimize the transfer of funds between the Lenders and the
Administrative Agent resulting

- 38 -



--------------------------------------------------------------------------------



 



therefrom, the Administrative Agent may establish periodic settlement dates
(each, a “Settlement Date”) on which the Administrative Agent shall notify each
Lender of its Ratable Share of the total of the Revolving Credit Loans and the
Swing Loans (each a “Required Share”), and on which each Lender shall pay to the
Administrative Agent the amount equal to the difference between its Required
Share and its Revolving Credit Loans, and the Administrative Agent shall pay to
each Lender its Ratable Share of all payments made by the Borrower to the
Administrative Agent with respect to the Revolving Credit Loans, in each case
within time periods reasonably established by the Administrative Agent. The
Administrative Agent may also effect settlement in accordance with the foregoing
sentence on the proposed Borrowing Dates for Revolving Credit Loans and on
mandatory prepayment dates. These settlement procedures may be established
solely as a matter of administrative convenience, and no settlement procedures
enacted pursuant to this Section 5.11 shall relieve the Lenders of their
obligations to fund Revolving Credit Loans on dates other than a Settlement Date
pursuant hereto. The Administrative Agent may at any time at its option for any
reason whatsoever require each Lender to pay immediately to the Administrative
Agent such Lender’s Ratable Share of the outstanding Revolving Credit Loans and
each Lender may at any time require the Administrative Agent to pay immediately
to such Lender its Ratable Share of all payments made by the Borrower to the
Administrative Agent with respect to the Revolving Credit Loans.
6. REPRESENTATIONS AND WARRANTIES
     6.1 Representations and Warranties. The Loan Parties, jointly and
severally, represent and warrant to the Administrative Agent and each of the
Lenders as follows:
          6.1.1 Organization and Qualification; Power and Authority; Compliance
With Laws; Title to Properties; Event of Default. Each Loan Party and each
Subsidiary of each Loan Party (i) is a corporation, partnership or limited
liability company duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization, (ii) has the lawful power to own
or lease its properties and to engage in the business it presently conducts or
proposes to conduct, (iii) is duly licensed or qualified and in good standing in
each jurisdiction listed on Schedule 6.1.1 and in all other jurisdictions where
the failure to obtain such licensing or qualification could result in a Material
Adverse Change, (iv) has full power to enter into, execute, deliver and carry
out this Agreement, as applicable, and the other Loan Documents to which it is a
party, to incur the Indebtedness contemplated by the Loan Documents and to
perform its Obligations under the Loan Documents to which it is a party, and all
such actions have been duly authorized by all necessary proceedings on its part,
(v) is in compliance in all material respects with all applicable Laws (other
than Environmental Laws which are specifically addressed in Section 6.1.14
[Environmental Matters]) in all jurisdictions in which any Loan Party or
Subsidiary of any Loan Party is presently or will be doing business except where
the failure to do so would not constitute a Material Adverse Change, and
(vi) has good and marketable title to or valid leasehold interest in all
properties, assets and other rights which it purports to own or lease or which
are reflected as owned or leased on its books and records, free and clear of all
Liens and encumbrances except Permitted Liens. No Event of Default or Potential
Default exists or is continuing; provided, however, that SSP Industries (a
Guarantor) and SSP International Sales, Inc. (an Excluded Subsidiary), both
California corporations, are not in good standing as of the Closing Date,
although they have, prior to the Closing Date, filed all statements and returns
required under California Law, to the best of their knowledge after due inquiry,
for such Subsidiaries’ good standing to be revived upon the issuance of a
certificate of

- 39 -



--------------------------------------------------------------------------------



 



revivor by the California Franchise Tax Board, and the Loan Parties covenant to
obtain and deliver to the Administrative Agent appropriate good standing
certificates issued by the State of California as soon as practicable after the
Closing Date and in any event within sixty (60) days.
          6.1.2 Subsidiaries and Owners; Investment Companies. Schedule 6.1.2
states (i) the name of each of the Borrower’s Subsidiaries, its jurisdiction of
organization and the amount, percentage and type of equity interests in such
Subsidiary (the “Subsidiary Equity Interests”), (ii) a description of the
authorized capital stock of Borrower by class and, as of Closing Date, the
number of shares of each such class that are issued and outstanding, (iii) the
name of each holder of equity interests in each of Borrower’s Subsidiary’s, the
amount, percentage and type of each such equity interest, (iv) a description of
all option, restricted stock or other similar equity incentive plans in effect
for officers, directors or employees of Borrower and a listing of the amount of
options, restricted stock and other similar equity rights held by officers,
directors or employees of Borrower, and (v) a listing of any options, warrants
or other rights outstanding to purchase any such equity interests referred to in
clause (iii). The Borrower and each Subsidiary of the Borrower has good and
marketable title to all of the Subsidiary Equity Interests it purports to own,
free and clear in each case of any Lien and all such Subsidiary Equity Interests
been validly issued, fully paid and nonassessable. None of the Loan Parties or
Subsidiaries of any Loan Party is an “investment company” registered or required
to be registered under the Investment Company Act of 1940 or under the “control”
of an “investment company” as such terms are defined in the Investment Company
Act of 1940 and shall not become such an “investment company” or under such
“control.”
          6.1.3 Validity and Binding Effect. This Agreement and each of the
other Loan Documents (i) has been duly and validly executed and delivered by
each Loan Party, and (ii) constitutes, or will constitute, legal, valid and
binding obligations of each Loan Party which is or will be a party thereto,
enforceable against such Loan Party in accordance with its terms, except as such
obligations may be limited by equitable principles or by bankruptcy, insolvency,
moratorium or similar laws relating to or limiting creditors’ rights generally
or limiting the right of specific performance.
          6.1.4 No Conflict; Material Agreements; Consents. Neither the
execution and delivery of this Agreement or the other Loan Documents by any Loan
Party nor the consummation of the transactions herein or therein contemplated or
compliance with the terms and provisions hereof or thereof by any of them will
conflict with, constitute a default under or result in any breach of (i) the
terms and conditions of the certificate of incorporation, bylaws, certificate of
limited partnership, partnership agreement, certificate of formation, limited
liability company agreement or other organizational documents of any Loan Party
or (ii) any Law or any material contract (as defined under Item 601(b)(10) of
Regulation S-K under the Securities Act of 1933, as amended, and the Securities
Exchange Act of 1934, as amended), or any order, writ, judgment, injunction or
decree to which any Loan Party or any of its Subsidiaries is a party or by which
it or any of its Subsidiaries is bound or to which it is subject, or result in
the creation or enforcement of any Lien, charge or encumbrance whatsoever upon
any property (now or hereafter acquired) of any Loan Party or any of its
Subsidiaries (other than Liens granted under the Loan Documents). There is no
default under any such material agreement and none of the Loan Parties or their
Subsidiaries is bound by any contractual obligation, or subject to any
restriction in any organization document, or any requirement of Law which could
result in a

- 40 -



--------------------------------------------------------------------------------



 



Material Adverse Change. No consent, approval, exemption, order or authorization
of, or a registration or filing with, any Official Body or any other Person is
required by any Law or any agreement in connection with the execution, delivery
and carrying out of this Agreement and the other Loan Documents, except for
those consents, approvals, exemptions, orders or authorizations which have been
duly obtained.
          6.1.5 Litigation. There are no actions, suits, proceedings or
investigations pending or, to the knowledge of any Loan Party, threatened
against such Loan Party or any Subsidiary of such Loan Party at law or in equity
before any Official Body which individually or in the aggregate may result in
any Material Adverse Change. None of the Loan Parties or any Subsidiaries of any
Loan Party is in violation of any order, writ, injunction or any decree of any
Official Body which may result in any Material Adverse Change.
          6.1.6 Financial Statements.
               (i) Historical Statements. The Borrower has delivered to the
Administrative Agent copies of its audited consolidated year-end financial
statements for and as of the end of the fiscal year ended March 31, 2008 (such
annual statements being referred to as the “Statements”). The Statements were
compiled from the books and records maintained by the Borrower’s management, are
correct and complete and fairly represent the consolidated financial condition
of the Borrower and its Subsidiaries as of the respective dates thereof and the
results of operations for the fiscal periods then ended and have been prepared
in accordance with GAAP consistently applied, subject (in the case of the
interim statements) to normal year-end audit adjustments.
               (ii) Accuracy of Financial Statements. Neither the Borrower nor
any Subsidiary of the Borrower has any liabilities, contingent or otherwise, or
forward or long-term commitments that are not disclosed in the Statements or in
the notes thereto, and except as disclosed therein there are no unrealized or
anticipated losses from any commitments of the Borrower or any Subsidiary of the
Borrower which may cause a Material Adverse Change. Since March 31, 2008, no
Material Adverse Change has occurred.
          6.1.7 Margin Stock. None of the Loan Parties or any Subsidiaries of
any Loan Party engages or intends to engage principally, or as one of its
important activities, in the business of extending credit for the purpose,
immediately, incidentally or ultimately, of purchasing or carrying margin stock
(within the meaning of Regulation U, T or X as promulgated by the Board of
Governors of the Federal Reserve System). No part of the proceeds of any Loan
has been or will be used, immediately, incidentally or ultimately, to purchase
or carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any margin stock or which is inconsistent with the
provisions of the regulations of the Board of Governors of the Federal Reserve
System. None of the Loan Parties or any Subsidiary of any Loan Party holds or
intends to hold margin stock in amounts such that more than 25% of the
reasonable value of the assets of any Loan Party or Subsidiary of any Loan Party
are or will be represented by margin stock.
          6.1.8 Full Disclosure. Neither this Agreement nor any other Loan
Document, nor any certificate, statement, agreement or other documents furnished
to the Administrative Agent or any Lender in connection herewith or therewith,
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained

- 41 -



--------------------------------------------------------------------------------



 



herein and therein, in light of the circumstances under which they were made,
not misleading. There is no fact known to any Loan Party which materially
adversely affects the business, property, assets, financial condition, results
of operations or prospects of any Loan Party or Subsidiary of any Loan Party
which has not been set forth in this Agreement, the Borrower’s documents filed
with the Securities and Exchange Commission or in the certificates, statements,
agreements or other documents furnished in writing to the Administrative Agent
and the Lenders prior to or at the date hereof in connection with the
transactions contemplated hereby.
          6.1.9 Taxes. All federal, state, local and other tax returns required
to have been filed with respect to each Loan Party and each Subsidiary of each
Loan Party have been filed, and payment or adequate provision has been made for
the payment of all taxes, fees, assessments and other governmental charges which
have or may become due pursuant to said returns or to assessments received,
except to the extent that such taxes, fees, assessments and other charges are
being contested in good faith by appropriate proceedings diligently conducted
and for which such reserves or other appropriate provisions, if any, as shall be
required by GAAP shall have been made.
          6.1.10 Patents, Trademarks, Copyrights, Licenses, Etc. Each Loan Party
and each Subsidiary of each Loan Party owns or possesses all the material
patents, trademarks, service marks, trade names, copyrights, licenses,
registrations, franchises, permits and rights necessary to own and operate its
properties and to carry on its business as presently conducted and planned to be
conducted by such Loan Party or Subsidiary, without known possible, alleged or
actual conflict with the rights of others.
          6.1.11 Liens in the Collateral. The Liens in the Collateral granted to
the Administrative Agent for the benefit of the Lenders pursuant to the
Collateral Assignment, the Patent, Trademark and Copyright Assignment, the
Pledge Agreement, and the Security Agreement (collectively, the “Collateral
Documents”) constitute and will continue to constitute Prior Security Interests.
All filing fees and other expenses in connection with the perfection of such
Liens have been or will be paid by the Borrower.
          6.1.12 Insurance. The properties of each Loan Party and each of its
Subsidiaries are insured pursuant to policies and other bonds which are valid
and in full force and effect and which provide adequate coverage from reputable
and financially sound insurers in amounts sufficient to insure the assets and
risks of each such Loan Party and Subsidiary in accordance with prudent business
practice in the industry of such Loan Parties and Subsidiaries.
          6.1.13 ERISA Compliance. (i) Each Plan is in compliance in all
material respects with the applicable provisions of ERISA, the Code and other
federal or state Laws. Each Plan that is intended to qualify under
Section 401(a) of the Code has received a favorable determination letter from
the IRS or an application for such a letter is currently being processed by the
IRS with respect thereto and, to the best knowledge of Borrower, nothing has
occurred which would prevent, or cause the loss of, such qualification or the
Plan is a prototype Plan with respect to which the Plan sponsor obtained a
favorable opinion letter from the IRS. Borrower and each ERISA Affiliate have
made all required contributions to each Plan subject to Section 412 of the Code,
and no application for a funding waiver or an extension of any amortization
period pursuant to Section 412 of the Code has been made with respect to any
Plan.

- 42 -



--------------------------------------------------------------------------------



 



          (ii) No ERISA Event has occurred or is reasonably expected to occur;
(a) no Pension Plan has any unfunded pension liability (i.e. excess of benefit
liabilities over the current value of that Pension Plan’s assets, determined in
accordance with the assumptions used for funding the Pension Plan for the
applicable plan year); (b) neither Borrower nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability under Title IV of ERISA
with respect to any Pension Plan (other than premiums due and not delinquent
under Section 4007 of ERISA); (c) neither Borrower nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (d) neither Borrower nor any ERISA Affiliate has engaged
in a transaction that could be subject to Sections 4069(a) or 4212(c) of ERISA.
          6.1.14 Environmental Matters. Each Loan Party is and, to the knowledge
of each respective Loan Party and each of its Subsidiaries is and has been in
compliance with applicable Environmental Laws except as disclosed on
Schedule 6.1.14; provided that such matters so disclosed could not in the
aggregate result in a Material Adverse Change.
          6.1.15 Labor Matters. Except as disclosed on Schedule 6.1.15, no Loan
Party is party to any collective bargaining or other labor contracts. Each Loan
Party is in compliance with all such contracts to which it is party, all such
contracts to which it is party are in full force and effect, and no other party
to any such contract has disputed or indicated an intent to dispute any
provision thereof.
     6.2 Updates to Schedules. Should any of the information or disclosures
provided on any of the Schedules attached hereto pursuant to this Article 6
become outdated or incorrect, the Borrower shall provide the Administrative
Agent in writing with such revisions or updates to such Schedule as may be
necessary or appropriate to update or correct same, concurrent with its delivery
of a Compliance Certificate pursuant to Section 8.3.3 [Certificate of the
Borrower]; provided, however, that, in the case of any such Schedule which
becomes outdated or incorrect in any respect which is material (whether material
to the Schedule itself, taken as a whole and in the context of the related
representations and warranties, or otherwise material), the Borrower shall
promptly revise or update same in advance of delivery of a Compliance
Certificate; and further provided, however, that no such Schedule shall be
deemed to have been amended, modified or superseded by any such correction or
update, nor shall any breach of warranty or representation resulting from the
inaccuracy or incompleteness of any such Schedule be deemed to have been cured
thereby, unless and until the Administrative Agent in its sole and absolute
discretion shall have accepted in writing such revisions or updates to such
Schedule.
7. CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT
     The obligation of each Lender to make Loans and of the Issuing Lender to
issue Letters of Credit hereunder is subject to the performance by each of the
Loan Parties of its Obligations to be performed hereunder at or prior to the
making of any such Loans or issuance of such Letters of Credit and to the
satisfaction of the following further conditions:
     7.1 First Loans and Letters of Credit.
          7.1.1 Deliveries. On the Closing Date, the Administrative Agent shall
have received each of the following in form and substance satisfactory to the
Administrative Agent:

- 43 -



--------------------------------------------------------------------------------



 



               (i) A certificate of each of the Loan Parties signed by an
Authorized Officer, dated the Closing Date, stating that the Loan Parties are in
compliance with each of their representations, warranties, covenants and
conditions hereunder and no Event of Default or Potential Default exists and no
Material Adverse Change has occurred since the date of the last audited
financial statements of the Borrower delivered to the Administrative Agent, and
covering such other matters as the Administrative Agent and Lenders may require.
               (ii) A certificate dated the Closing Date and signed by the
Secretary or an Assistant Secretary of each of the Loan Parties, certifying as
appropriate as to: (a) all action taken by each Loan Party in connection with
this Agreement and the other Loan Documents; (b) the names of the Authorized
Officers authorized to sign the Loan Documents and their true signatures; and
(c) copies of its organizational documents as in effect on the Closing Date
certified by the appropriate state official where such documents are filed in a
state office together with certificates from the appropriate state officials as
to the continued existence and good standing of each Loan Party in each state
where organized or qualified to do business.
               (iii) This Agreement and each of the other Loan Documents signed
by an Authorized Officer and all appropriate financing statements and
appropriate stock powers and certificates evidencing the pledged Collateral.
               (iv) A written opinion of counsel for the Loan Parties, dated the
Closing Date and in form and substance satisfactory to the Administrative Agent.
               (v) Evidence that adequate insurance required to be maintained
under this Agreement is in full force and effect, with additional insured and
lender loss payable special endorsements attached thereto in form and substance
satisfactory to the Administrative Agent and its counsel naming the
Administrative Agent as additional insured and lender loss payee.
               (vi) A duly completed Compliance Certificate as of the last day
of the fiscal quarter of Borrower most recently ended prior to the Closing Date,
signed by an Authorized Officer of Borrower.
               (vii) All consents required to effectuate the transactions
contemplated hereby.
               (viii) Evidence that the Loan Agreement dated May 1, 2006 among
Borrower and Wells Fargo Foothill, Inc., as administrative agent, has been
terminated, and all outstanding obligations thereunder have been paid and all
Liens securing such obligations have been released.
               (ix) A Lien search in acceptable scope and with acceptable
results.
               (x) An executed landlord’s waiver in form and substance
reasonably satisfactory to the Administrative Agent with respect to Borrower’s
principal place of business and bailee’s waivers in form and substance
reasonably satisfactory to the Administrative Agent from the bailee for each
Collateral location not owned by a Loan Party (other than the Borrower’s
principal place of business).
               (xi) An acceptable environmental audit with respect to real
properties owned by the Loan Parties.

- 44 -



--------------------------------------------------------------------------------



 



               (xii) Negative pledge agreements in recordable form with respect
to each parcel of real property in which any Loan Party has an ownership
interest, executed by such Loan Party, all in form and substance satisfactory to
the Administrative Agent.
               (xiii) Such other documents in connection with such transactions
and completion of such due diligence as the Administrative Agent or said counsel
may reasonably request.
          7.1.2 Payment of Fees. The Borrower shall have paid all fees required
to be paid pursuant to the Loan Documents on or before the Closing Date.
     7.2 Each Loan or Letter of Credit. At the time of making any Loans or
issuing any Letters of Credit and after giving effect to the proposed extensions
of credit: the representations, warranties and covenants of the Loan Parties
shall then be true and correct in all respects which are material (whether
material to the representation or warranty itself, taken as a whole, or
otherwise material) and no Event of Default or Potential Default shall have
occurred and be continuing; the making of the Loans or issuance of such Letter
of Credit shall not contravene any Law applicable to any Loan Party or
Subsidiary of any Loan Party or any of the Lenders; and the Borrower shall have
delivered to the Administrative Agent a duly executed and completed Loan Request
(or Swing Loan Request, if applicable) or to the Issuing Lender an application
for a Letter of Credit, as the case may be.
8. COVENANTS
          The Loan Parties, jointly and severally, covenant and agree that until
Payment in Full, the Loan Parties shall comply at all times with the following
covenants:
     8.1 Affirmative Covenants.
          8.1.1 Preservation of Existence, Etc. Each Loan Party shall, and shall
cause each of its Subsidiaries to, maintain its legal existence as a
corporation, limited partnership or limited liability company and its license or
qualification and good standing in its jurisdiction of formation or organization
(as applicable) and in each other jurisdiction where the failure to obtain such
licensing or qualification could result in a Material Adverse Change, except as
otherwise expressly permitted in Section 8.2.6 [Liquidations, Mergers, Etc.].
          8.1.2 Payment of Liabilities, Including Taxes, Etc. Each Loan Party
shall, and shall cause each of its Subsidiaries to, duly pay and discharge all
liabilities to which it is subject or which are asserted against it, promptly as
and when the same shall become due and payable, including all taxes, assessments
and governmental charges upon it or any of its properties, assets, income or
profits, prior to the date on which penalties attach thereto, except to the
extent that such liabilities, including taxes, assessments or charges, are being
contested in good faith and by appropriate and lawful proceedings diligently
conducted and for which such reserve or other appropriate provisions, if any, as
shall be required by GAAP shall have been made.
          8.1.3 Maintenance of Insurance. Each Loan Party shall, and shall cause
each of its Subsidiaries to, insure its properties and assets against loss or
damage by fire and such other insurable hazards as such assets are commonly
insured (including fire, extended coverage, property damage, workers’
compensation, public liability and business interruption insurance) and against
other risks (including errors and omissions) in such amounts as similar
properties and assets are insured by prudent companies in similar circumstances
carrying on similar businesses,

- 45 -



--------------------------------------------------------------------------------



 



and with reputable and financially sound insurers, including self-insurance to
the extent customary, all as reasonably determined by the Administrative Agent.
The Loan Parties shall comply with the covenants and provide the endorsement set
forth on Schedule 8.1.3 relating to property and related insurance policies
covering the Collateral. The Loan Parties shall maintain the three environmental
liability insurance policies disclosed to the Administrative Agent in the
environmental audit referred to in Section 7.1.1 (xi) hereof and identified on
Schedule 8.1.3A in full force and effect in the amounts as currently in effect
at least until their respective expiration dates as set forth on said schedule
unless otherwise consented to by the Administrative Agent, which consent will
not be unreasonably withheld.
          8.1.4 Maintenance of Properties, Franchises and Leases. Each Loan
Party shall, and shall cause each of its Subsidiaries to, maintain in good
repair, working order and condition (ordinary wear and tear excepted) in
accordance with the general practice of other businesses of similar character
and size, all of those properties, licenses, franchises, permits and approvals
useful or necessary to its business, and from time to time, such Loan Party will
make or cause to be made all appropriate repairs, renewals or replacements
thereof.
          8.1.5 Visitation Rights; Field Exams. At Borrower’s sole cost and
expense, the Administrative Agent may conduct the following visitations,
inspections and field exams:
               8.1.5.1 Visitations. Each Loan Party shall, and shall cause each
of its Subsidiaries to, permit any of the officers or authorized employees,
representatives or agents of the Administrative Agent to visit any of its
properties and to examine and make excerpts from its books and records and
discuss its business affairs, finances and accounts with its officers, all in
such detail and at such times and as often as any of the Administrative Agent
may reasonably request, provided that the Administrative Agent shall take
reasonable steps so as to decrease disruption to the business and properties of
the Loan Parties resulting from any such visit.
               8.1.5.2 Inspections and Field Exams. Each Loan Party shall, and
shall cause each of its Subsidiaries to, permit any of the officers or
authorized employees, representatives or agents of the Administrative Agent to
conduct inspections and field exams of Collateral and discuss Collateral with
its officers, all in such detail and at such times and as often as any of the
Administrative Agent may reasonably request, provided that (i) the
Administrative Agent shall provide the Borrower with reasonable notice prior to
any such inspection or field exam, (ii) if no Event of Default or Potential
Default is occurring, the Administrative Agent shall not conduct more than one
(1) such inspection or field exam per calendar year, and (iii) the
Administrative Agent shall take reasonable steps so as to decrease disruption to
the business and properties of the Loan Parties resulting from any such
inspection or field exam.
          8.1.6 Keeping of Records and Books of Account. The Borrower shall, and
shall cause each Subsidiary of the Borrower to, maintain and keep proper books
of record and account which enable the Borrower and its Subsidiaries to issue
financial statements in accordance with GAAP and as otherwise required by
applicable Laws of any Official Body having jurisdiction over the Borrower or
any Subsidiary of the Borrower, and in which full, true and correct entries
shall be made in all material respects of all its dealings and business and
financial affairs.
          8.1.7 Compliance with Laws; Use of Proceeds. Each Loan Party shall,
and shall cause each of its Subsidiaries to, comply with all applicable Laws,
including without limitation all Environmental Laws, in all respects; provided
that it shall not be deemed to be a violation of

- 46 -



--------------------------------------------------------------------------------



 



this Section 8.1.7 if any failure to comply with any Law would not result in
fines, penalties, remediation costs, other similar liabilities or injunctive
relief which in the aggregate would constitute a Material Adverse Change. The
Loan Parties will use the Letters of Credit and the proceeds of the Loans only
in accordance with Section 2.7 [Use of Proceeds] and as permitted by applicable
Law.
          8.1.8 Further Assurances. Each Loan Party shall, from time to time, at
its expense, faithfully preserve and protect the Administrative Agent’s Lien on
and Prior Security Interest in the Collateral and all other real and personal
property of the Loan Parties whether now owned or hereafter acquired as a
continuing first priority perfected Lien, subject only to Permitted Liens, and
shall do such other acts and things as the Administrative Agent in its sole
discretion may deem necessary or advisable from time to time in order to
preserve, perfect and protect the Liens granted under the Loan Documents and to
exercise and enforce its rights and remedies thereunder with respect to the
Collateral.
          8.1.9 Anti-Terrorism Laws. None of the Loan Parties is or shall be
(i) a Person with whom any Lender is restricted from doing business under
Executive Order No. 13224 or any other Anti-Terrorism Law, (ii) engaged in any
business involved in making or receiving any contribution of funds, goods or
services to or for the benefit of such a Person or in any transaction that
evades or avoids, or has the purpose of evading or avoiding, the prohibitions
set forth in any Anti-Terrorism Law, or (iii) otherwise in violation of any
Anti-Terrorism Law. The Loan Parties shall provide to the Lenders any
certifications or information that a Lender requests to confirm compliance by
the Loan Parties with Anti-Terrorism Laws.
          8.1.10 Compliance with Contracts. Each Loan Party shall at all times
comply with the terms of each contract to which it is party, or by which it is
bound, such that no Material Adverse Change could occur related to any such
contract and no such contract could be terminated prior to its expiration date
by any other contract party, unless the termination of such contract could not
result in a Material Adverse Change and would otherwise not trigger an Event of
Default under any of the Loan Documents.
          8.1.11 Bank Accounts and Lockbox. Within ten (10) days of the date
hereof, the Loan Parties shall establish, and thereafter shall at all times
maintain, a lockbox with the Administrative Agent, into which payments on all
accounts receivable due from the Federal or any state government, or agency or
division thereof, shall be directed by the Loan Parties. Within ten (10) days of
the date hereof, the Loan Parties shall establish, and thereafter shall at all
times maintain, with the Administrative Agent, their primary depository
accounts.
          8.1.12 Required Interest Rate Hedge. Within thirty (30) calendar days
after the Closing Date, the Borrower shall have entered into an Interest Rate
Hedge with a financial institution acceptable to the Administrative Agent for a
term of at least three (3) years in an amount not less than 50% for the first
two years and 35% for the third year, in each case of the aggregate amount of
the Term Loans advanced by the Lenders, amortizing as set forth in Section 3.2
[Nature of Lenders’ Obligations with Respect to Term Loans; Repayment Terms],
but without taking into account any mandatory or voluntary prepayments of the
Term Loans, with such other terms and conditions as shall be acceptable to the
Administrative Agent (together, the “Required Interest Rate Hedge”).
Documentation for the Required Interest Rate Hedge shall be in a standard
International Swap Dealer Association Agreement, shall provide for the method of
calculating the reimbursable amount of the provider’s credit exposure in a

- 47 -



--------------------------------------------------------------------------------



 



reasonable and customary manner, shall be reasonably satisfactory to the
Administrative Agent and shall not require that any collateral be provided as
security for such agreement.
     8.2 Negative Covenants.
          8.2.1 Indebtedness. Each of the Loan Parties shall not, and shall not
permit any of its Subsidiaries to, at any time create, incur, assume or suffer
to exist any Indebtedness, except:
               (i) Indebtedness under the Loan Documents;
               (ii) Existing Indebtedness as set forth on Schedule 8.2.1
(including any extensions or renewals thereof; provided there is no increase in
the amount thereof or other significant change in the terms thereof unless
otherwise specified on Schedule 8.2.1, and, provided further, (a) as relates to
the Existing Letters of Credit other than those issued by Wells Fargo Bank N.A.
to the National Bank of Abu Dhabi, so long as they remain unsecured by any
assets (whether cash or otherwise) of the Loan Parties, (b) as relates to the
Existing Letters of Credit issued by Wells Fargo Bank N.A. to the National Bank
of Abu Dhabi, only so long as is necessary to replace such Existing Letters of
Credit with Letters of Credit issued by the Issuing Lender, and (c) as relates
to all Existing Letters of Credit, the issuer thereof does not seek
reimbursement from any Loan Party or by application of any cash collateral.
               (iii) Capitalized and operating leases;
               (iv) Indebtedness secured by Purchase Money Security Interests
not exceeding $500,000.00;
               (v) Indebtedness of a Loan Party to a non-Loan Party Subsidiary
of a Loan Party which is subordinated pursuant to a Subordination Agreement; and
               (vi) Any (a) Lender Provided Interest Rate Hedge, (b) other
Interest Rate Hedge approved by the Administrative Agent or (c) Indebtedness
under any Other Lender Provided Financial Services Product.
          8.2.2 Liens. Each of the Loan Parties shall not, and shall not permit
any of its Subsidiaries to, at any time create, incur, assume or suffer to exist
any Lien on any of its real property, or improvements thereto or fixtures
thereupon, or on any of its other property or assets, tangible or intangible,
now owned or hereafter acquired, or agree or become liable to do so, except
Permitted Liens.
          8.2.3 Guaranties. Each of the Loan Parties shall not, and shall not
permit any of its Subsidiaries to, at any time, directly or indirectly, become
or be liable in respect of any Guaranty, or assume, guarantee, become surety
for, endorse or otherwise agree, become or remain directly or contingently
liable upon or with respect to any obligation or liability of any other Person,
except for Guaranties of Indebtedness of the Loan Parties permitted hereunder
and Guaranties listed on Schedule 8.2.3 hereto.
          8.2.4 Loans and Investments. Each of the Loan Parties shall not, and
shall not permit any of its Subsidiaries to, at any time make or suffer to
remain outstanding any loan or advance to, or purchase, acquire or own any
stock, bonds, notes or securities of, or any partnership interest (whether
general or limited) or limited liability company interest in, or any

- 48 -



--------------------------------------------------------------------------------



 



other investment or interest in, or make any capital contribution to, any other
Person, or agree, become or remain liable to do any of the foregoing, except:
               (i) trade credit extended on usual and customary terms in the
ordinary course of business;
               (ii) advances to employees to meet expenses incurred by such
employees in the ordinary course of business;
               (iii) Permitted Investments;
               (iv) capital investments in the Foreign Subsidiary made in the
ordinary course of business; and
               (v) loans, advances and capital investments in other Loan
Parties.
          8.2.5 Dividends and Related Distributions. Each of the Loan Parties
shall not, and shall not permit any of its Subsidiaries to, make or pay, or
agree to become or remain liable to make or pay, any dividend or other
distribution of any nature (whether in cash, property, securities or otherwise)
on account of or in respect of its shares of capital stock, partnership
interests or limited liability company interests, on account of the purchase,
redemption, retirement or acquisition of its shares of capital stock (or
warrants, options or rights therefor), partnership interests or limited
liability company interests, except the following:
               (i) dividends or other distributions payable from the Foreign
Subsidiary or an Excluded Subsidiary to a Loan Party, or payable from one Loan
Party to another Loan Party;
               (ii) if no Event of Default or Potential Default exists or would
be caused thereby, Borrower may declare and pay dividends to its shareholders or
distributions to its option-holders;
               (iii) if no Event of Default or Potential Default exists or would
be caused thereby, and the Leverage Ratio (calculated on a pro forma basis)
would not be caused thereby to exceed 2.25 to 1.00, Borrower may repurchase its
capital stock.
          8.2.6 Liquidations, Mergers, Consolidations, Acquisitions. Each of the
Loan Parties shall not, and shall not permit any of its Subsidiaries to,
dissolve, liquidate or wind-up its affairs, or become a party to any merger or
consolidation, or acquire by purchase, lease or otherwise all or substantially
all of the assets or capital stock of any other Person; provided that any Loan
Party other than the Borrower may consolidate or merge into another Loan Party
which is wholly-owned by one or more of the other Loan Parties, and provided,
further, that, within thirty (30) days of the date hereof, the Loan Parties
shall file with the appropriate authorities of their respective jurisdictions of
incorporation, filings, documents and other materials required under applicable
Laws for the dissolution of the Excluded Subsidiaries, and thereafter the Loan
Parties shall proceed with all due diligence to obtain the formal dissolution of
the Excluded Subsidiaries in accordance with applicable Laws.
          8.2.7 Dispositions of Assets or Subsidiaries. Each of the Loan Parties
shall not, and shall not permit any of its Subsidiaries to, sell, convey,
assign, lease, abandon or otherwise transfer or dispose of, voluntarily or
involuntarily, any of its properties or assets, tangible or intangible
(including sale, assignment, discount or other disposition of accounts, contract
rights,

- 49 -



--------------------------------------------------------------------------------



 



chattel paper, equipment or general intangibles with or without recourse or of
capital stock, shares of beneficial interest, partnership interests or limited
liability company interests of a Subsidiary of such Loan Party), except:
               (i) transactions involving the sale of inventory, or discount of
accounts derived from the sale of inventory, in each case in the ordinary course
of business;
               (ii) any sale, transfer or lease of assets in the ordinary course
of business which are no longer necessary or required in the conduct of such
Loan Party’s or such Subsidiary’s business, as reasonably determined by the Loan
Parties;
               (iii) any sale, transfer or lease of assets by any wholly owned
Subsidiary of such Loan Party to another Loan Party;
               (iv) the sale by Borrower of certain premises located in Oyster
Bay, New York to Dumond Enterprises, LLC (as assignee of Habitat Developers
Corp.), or another permitted assignee thereof, pursuant to a certain Agreement
for Sale and Purchase of Real Estate dated as of July 24, 2001, as amended prior
to the date hereof and as amended upon prior written notice to the
Administrative Agent after the date hereof, so long as proceeds thereof are
applied as a mandatory prepayment of the Term Loans in accordance with the
provisions of Section 5.7.1 [Sale of Assets, etc.];
               (v) any sale, transfer or lease of assets in the ordinary course
of business which are replaced by substitute assets acquired or leased; provided
such substitute assets are subject to the Lenders’ Prior Security Interest;
               (vi) those dispositions described in Schedule 8.2.7 hereto, so
long as proceeds thereof are applied as a mandatory prepayment of the Term Loans
in accordance with the provisions of Section 5.7.1 [Sale of Assets, etc.]; or
               (vii) any sale, transfer or lease of assets, other than those
described in clauses (i) through (vi) above, which is approved by the Required
Lenders, so long as proceeds thereof are applied as a mandatory prepayment of
the Term Loans in accordance with the provisions of Section 5.7.1 [Sale of
Assets, etc.].
          8.2.8 Affiliate Transactions. Each of the Loan Parties shall not, and
shall not permit any of its Subsidiaries to, enter into or carry out any
transaction (including purchasing property or services from or selling property
or services to any Affiliate of any Loan Party or other Person) unless such
transaction is not otherwise prohibited by this Agreement, is entered into in
the ordinary course of business upon fair and reasonable arm’s-length terms and
conditions which are fully disclosed to the Administrative Agent and is in
accordance with all applicable Law.
          8.2.9 Subsidiaries, Partnerships and Joint Ventures. Each of the Loan
Parties shall not, and shall not permit any of its Subsidiaries to, own or
create directly or indirectly any Subsidiaries, other than (i) the Foreign
Subsidiary, (ii) the Excluded Subsidiaries, which Subsidiaries, prior to
dissolution in accordance herewith, shall not operate, hold assets or incur
liabilities, (iii) any domestic Subsidiary which has joined this Agreement as
Guarantor on the Closing Date; and (iv) any domestic Subsidiary formed after the
Closing Date which joins this Agreement as a Guarantor by delivering to the
Administrative Agent (A) a signed Guarantor Joinder; (B) documents in the forms
described in Section 7.1 [First Loans] modified as

- 50 -



--------------------------------------------------------------------------------



 



appropriate; and (C) documents necessary to grant and perfect Prior Security
Interests to the Administrative Agent for the benefit of the Lenders in the
equity interests of, and Collateral held by, such Subsidiary. Each of the Loan
Parties shall not become or agree to become a party to a Joint Venture.
Administrative Agent, for its benefit and the benefit of the Lenders, shall at
all times have a first priority, perfected pledge, pursuant to the Pledge
Agreement, of all issued and outstanding equity interests in the Borrower’s
Subsidiaries other than (a) the Excluded Subsidiaries as long as the Loan
Parties remain in compliance with the second proviso of Section 8.2.6
[Liquidations, Mergers, Consolidations, Acquisitions] and (b) the Foreign
Subsidiary; provided, however, that with respect to Subsidiaries that are not
organized or otherwise formed under the laws of the United States or its
territories (other than the Foreign Subsidiary), such pledge shall be limited to
sixty-six and two-thirds (662/3) of all issued and outstanding equity interests
thereof.
          8.2.10 Continuation of or Change in Business. Each of the Loan Parties
shall not, and shall not permit any of its Subsidiaries to, engage in any
business other than that described in its Form 10-K filed with the Securities
and Exchange Commission for the period ended March 31, 2008, and such Loan Party
or Subsidiary shall not permit any material change in such business.
          8.2.11 Fiscal Year. The Borrower shall not, and shall not permit any
Subsidiary of the Borrower to, change its fiscal year from the twelve-month
period beginning April 1 and ending March 31.
          8.2.12 Issuance of Stock. Each of the Loan Parties shall not, and
shall not permit any of its Subsidiaries to, issue any additional shares of its
capital stock or any options, warrants or other rights in respect thereof,
except (i) the Borrower may, if no Event of Default or Potential Default exists
or would be caused thereby, (a) issue stock options to officers, directors or
employees of Borrower in an aggregate amount not to exceed 200,000 shares per
fiscal year, (b) issue restricted stock to an employee or officer of the
Borrower in an aggregate dollar value not to exceed 10% of such employee’s or
officer’s cash bonus for such fiscal year, and (c) issue restricted stock to a
director of the Borrower in an aggregate dollar value not to exceed $30,000 per
director per fiscal year, and (ii) other issuances may be permitted upon the
Administrative Agent prior written consent thereto, in its sole discretion, and
then only in compliance with Section 5.7.1 [Mandatory Prepayments] and subject
to the Pledge Agreement.
          8.2.13 Changes in Organizational Documents. Each of the Loan Parties
shall not, and shall not permit any of its Subsidiaries to, amend in any respect
its certificate of incorporation (including any provisions or resolutions
relating to capital stock), by-laws, certificate of limited partnership,
partnership agreement, certificate of formation, limited liability company
agreement or other organizational documents without providing at least thirty
(30) calendar days’ prior written notice to the Administrative Agent and the
Lenders and, in the event such change would be adverse to the Lenders as
determined by the Administrative Agent in its sole discretion, obtaining the
prior written consent of the Required Lenders.
          8.2.14 Minimum Fixed Charge Coverage Ratio. The Loan Parties shall not
permit the Fixed Charge Coverage Ratio, calculated as of the end of each fiscal
quarter for the four (4) fiscal quarters then ended, of the Borrower and its
Subsidiaries, to be less than 1.25 to 1.00.

- 51 -



--------------------------------------------------------------------------------



 



          8.2.15 Maximum Leverage Ratio. The Loan Parties shall not at any time
permit the ratio (the “Leverage Ratio”) of Consolidated Total Debt, calculated
as of the end of each fiscal quarter, to Consolidated EBITDA, calculated as of
the end of each fiscal quarter for the four (4) quarters then ended, of the
Borrower and its Subsidiaries, to exceed 2.50 to 1.00.
     8.3 Reporting Requirements. The Loan Parties will furnish or cause to be
furnished to the Administrative Agent and each of the Lenders:
          8.3.1 Quarterly Financial Statements. As soon as available and in any
event within forty-five (45) calendar days after the end of each of the first
three fiscal quarters in each fiscal year (or any such earlier date as may be
mandated by the Securities Exchange Commission), financial statements of the
Borrower, consisting of a consolidated and consolidating balance sheet as of the
end of such fiscal quarter and related consolidated and consolidating statements
of income, retained earnings and consolidated cash flows for the fiscal quarter
then ended and the fiscal year through that date, all in reasonable detail and
certified (subject to normal year-end audit adjustments) by the Chief Executive
Officer, President or Chief Financial Officer of the Borrower as having been
prepared in accordance with GAAP, consistently applied, and setting forth in
comparative form the respective financial statements for the corresponding date
and period in the previous fiscal year.
          8.3.2 Annual Financial Statements. As soon as available and in any
event within ninety (90) days after the end of each fiscal year of the Borrower
(or any such earlier date as may be mandated by the Securities Exchange
Commission), financial statements of the Borrower consisting of a consolidated
and consolidating balance sheet as of the end of such fiscal year, and related
consolidated and consolidating statements of income, retained earnings and
consolidated cash flows for the fiscal year then ended, all in reasonable detail
and setting forth in comparative form the financial statements as of the end of
and for the preceding fiscal year, and certified by independent certified public
accountants of regionally recognized standing satisfactory to the Administrative
Agent. The certificate or report of accountants shall be free of qualifications
(other than any consistency qualification that may result from a change in the
method used to prepare the financial statements as to which such accountants
concur) and shall not indicate the occurrence or existence of any event,
condition or contingency which would materially impair the prospect of payment
or performance of any covenant, agreement or duty of any Loan Party under any of
the Loan Documents. Upon request by the Administrative Agent, such accountants
shall confirm to the Administrative Agent and Lenders that, based upon their
ordinary and customary examination of the affairs of the Borrower, performed in
connection with the preparation of such consolidated financial statements, and
in accordance with GAAP, they are not aware of the existence of any condition or
event which constitutes an Event of Default or Potential Default or, if they are
aware of such condition or event, stating the nature thereof.
          8.3.3 Certificate of the Borrower. Concurrently with the financial
statements of the Borrower furnished to the Administrative Agent and to the
Lenders pursuant to Sections 8.3.1 [Quarterly Financial Statements] and 8.3.2
[Annual Financial Statements], a certificate (each a “Compliance Certificate”)
of the Borrower signed by the Chief Executive Officer, President or Chief
Financial Officer of the Borrower, in the form of Exhibit 8.3.3.
          8.3.4 Notices and Other Reports.

- 52 -



--------------------------------------------------------------------------------



 



               8.3.4.1 Default. Promptly after any officer of any Loan Party has
learned of the occurrence of an Event of Default or Potential Default, a
certificate signed by an Authorized Officer setting forth the details of such
Event of Default or Potential Default and the action which such Loan Party
proposes to take with respect thereto.
               8.3.4.2 Litigation. Promptly after the commencement thereof,
notice of all actions, suits, proceedings or investigations before or by any
Official Body or any other Person against any Loan Party or Subsidiary of any
Loan Party which relate to the Collateral, involve a claim or series of claims
in excess of $500,000.00 or which if adversely determined would constitute a
Material Adverse Change.
               8.3.4.3 Organizational Documents. Within the time limits set
forth in Section 8.2.13 [Changes in Organizational Documents], any amendment to
the organizational documents of any Loan Party.
               8.3.4.4 Erroneous Financial Information. Immediately in the event
that the Borrower or its accountants conclude or advise that any previously
issued financial statement, audit report or interim review should no longer be
relied upon or that disclosure should be made or action should be taken to
prevent future reliance.
               8.3.4.5 ERISA Event. Immediately upon the occurrence of any ERISA
Event.
               8.3.4.6 Other Reports. Promptly upon their becoming available to
the Borrower:
               (i) Accounts Receivable Agings. Quarterly accounts receivable
agings of the Borrower, to be supplied not later than the date on which
financial statements are required to be delivered under Section 8.3.1 [Quarterly
Financial Statements] or Section 8.3.2 [Annual Financial Statements], as
applicable.
               (ii) Annual Budget. The annual budget and any forecasts or
projections of the Borrower, to be supplied as soon as practicable upon approval
by the Borrower’s Board of Directors, but in any event not later than June 30th
of the fiscal year as to which the budget, forecasts or projections relate,
               (iii) Management Letters. Any reports including management
letters submitted to the Borrower by independent accountants in connection with
any annual, interim or special audit,
               (iv) SEC Reports; Shareholder Communications. Upon request by the
Administrative Agent or any Lender, copies of reports, including Forms 10-K,
10-Q and 8-K, registration statements and prospectuses and other shareholder
communications, which have been filed by the Borrower with the Securities and
Exchange Commission.
               (v) Other Information. Such other reports and information as any
of the Lenders may from time to time reasonably request.
9. DEFAULT
     9.1 Events of Default. An Event of Default shall mean the occurrence or
existence of any one or more of the following events or conditions (whatever the
reason therefor and whether voluntary, involuntary or effected by operation of
Law):

- 53 -



--------------------------------------------------------------------------------



 



          9.1.1 Payments Under Loan Documents. The Borrower shall fail to pay
any principal of any Loan (including, without limitation, scheduled
installments, mandatory prepayments or payment due at maturity), Reimbursement
Obligation or Letter of Credit or Obligation or any interest on any Loan ,
Reimbursement Obligation or Letter of Credit Obligation or any other amount
owing hereunder or under the other Loan Documents on the date on which such
principal, interest or other amount becomes due in accordance with the terms
hereof or thereof;
          9.1.2 Breach of Warranty. Any representation or warranty made at any
time by any of the Loan Parties herein or by any of the Loan Parties in any
other Loan Document, or in any certificate, other instrument or statement
furnished pursuant to the provisions hereof or thereof, shall prove to have been
false or misleading in any respect which is material (whether material to the
representation or warranty itself, taken as a whole, or otherwise material) as
of the time it was made or furnished;
          9.1.3 Breach of Negative Covenants or Visitation Rights. Any of the
Loan Parties shall default in the observance or performance of any covenant
contained in Section 8.1.5 [Visitation Rights] or Section 8.2 [Negative
Covenants];
          9.1.4 Breach of Other Covenants. Any of the Loan Parties shall default
in the observance or performance of any other covenant, condition or provision
hereof or of any other Loan Document, and such default shall continue unremedied
for a period of thirty (30) days, or such longer cure period as to which the
Administrative Agent may agree in its discretion, but in all cases only to the
extent such default, by its nature, is capable of cure during the applicable
cure period;
          9.1.5 Defaults in Other Agreements or Indebtedness. A default or event
of default shall occur at any time under the terms of any other agreement
involving borrowed money or the extension of credit or any other Indebtedness
under which any Loan Party or Subsidiary of any Loan Party may be obligated as a
borrower or guarantor in excess of $500,000.00 in the aggregate, and such
breach, default or event of default consists of the failure to pay (beyond any
period of grace permitted with respect thereto, whether waived or not) any
Indebtedness when due (whether at stated maturity, by acceleration or otherwise)
or if such breach or default permits or causes the acceleration of any
Indebtedness (whether or not such right shall have been waived) or the
termination of any commitment to lend;
          9.1.6 Final Judgments or Orders. Any final judgments or orders for the
payment of money in excess of $225,000.00 in the aggregate shall be entered
against any Loan Party or any Subsidiary of a Loan Party by a court having
jurisdiction in the premises, which judgment is not discharged, vacated, bonded
or stayed pending appeal within a period of forty-five (45) days from the date
of entry;
          9.1.7 Loan Document Unenforceable. Any of the Loan Documents shall
cease to be legal, valid and binding agreements enforceable against the party
executing the same or such party’s successors and assigns (as permitted under
the Loan Documents) in accordance with the respective terms thereof or shall in
any way be terminated (except in accordance with its terms) or become or be
declared ineffective or inoperative or shall in any way be challenged or
contested or cease to give or provide the respective Liens, security interests,
rights, titles, interests, remedies, powers or privileges intended to be created
thereby;

- 54 -



--------------------------------------------------------------------------------



 



          9.1.8 Uninsured Losses; Proceedings Against Assets. There shall occur
any material uninsured damage to or loss, theft or destruction of any of the
Collateral in excess of $250,000.00 or the Collateral or any other of the Loan
Parties’ or any of their Subsidiaries’ assets are attached, seized, levied upon
or subjected to a writ or distress warrant; or such come within the possession
of any receiver, trustee, custodian or assignee for the benefit of creditors and
the same is not cured within thirty (30) days thereafter;
          9.1.9 Events Relating to Plans and Benefit Arrangements. (i) An ERISA
Event occurs with respect to a Pension Plan or Multiemployer Plan which has
resulted or could reasonably be expected to result in liability of Borrower
under Title IV of ERISA to the Pension Plan, Multiemployer Plan or the PBGC in
an aggregate amount in excess of $250,000.00, which ERISA Event is not cured
within thirty (30) days following Borrower’s receipt of notice of same from any
Person, or (ii) Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $250,000.00;
          9.1.10 Change of Control. (i) Any person or group of persons (within
the meaning of Sections 13(d) or 14(a) of the Securities Exchange Act of 1934,
as amended) shall have acquired beneficial ownership of (within the meaning of
Rule 13d-3 promulgated by the Securities and Exchange Commission under said Act)
50% or more of the voting capital stock of the Borrower; or (ii) within a period
of twelve (12) consecutive calendar months, individuals who were directors of
the Borrower on the first day of such period shall cease to constitute a
majority of the board of directors of the Borrower;
          9.1.11 Relief Proceedings. (i) A Relief Proceeding shall have been
instituted against any Loan Party or Subsidiary of a Loan Party and such Relief
Proceeding shall remain undismissed or unstayed and in effect for a period of
thirty (30) consecutive days or such court shall enter a decree or order
granting any of the relief sought in such Relief Proceeding, (ii) any Loan Party
or Subsidiary of a Loan Party institutes, or takes any action in furtherance of,
a Relief Proceeding, or (iii) any Loan Party or any Subsidiary of a Loan Party
ceases to be solvent or admits in writing its inability to pay its debts as they
mature.
          9.1.12 Contract Programs. Any Loan Party is disbarred or otherwise
determined to be ineligible to enter into any Federal or state contracts, and
such disbarment or ineligibility continues for more than five (5) Business Days
without being cured by such Loan Party.
     9.2 Consequences of Event of Default.
          9.2.1 Events of Default Other Than Bankruptcy, Insolvency or
Reorganization Proceedings. If an Event of Default specified under
Sections 9.1.1 through 9.1.10 or 9.1.12 shall occur and be continuing, the
Lenders and the Administrative Agent shall be under no further obligation to
make Loans and the Issuing Lender shall be under no obligation to issue Letters
of Credit and the Administrative Agent may, and upon the request of the Required
Lenders, shall (i) by written notice to the Borrower, declare the unpaid
principal amount of the Notes then outstanding and all interest accrued thereon,
any unpaid fees and all other Indebtedness of the Borrower to the Lenders
hereunder and thereunder to be forthwith due and payable, and the same shall
thereupon become and be immediately due and payable to the

- 55 -



--------------------------------------------------------------------------------



 



Administrative Agent for the benefit of each Lender without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived, and (ii) require the Borrower to, and the Borrower shall thereupon,
deposit in a non-interest-bearing account with the Administrative Agent, as cash
collateral for its Obligations under the Loan Documents, an amount equal to the
maximum amount currently or at any time thereafter available to be drawn on all
outstanding Letters of Credit, and the Borrower hereby pledges to the
Administrative Agent and the Lenders, and grants to the Administrative Agent and
the Lenders a security interest in, all such cash as security for such
Obligations; and
          9.2.2 Bankruptcy, Insolvency or Reorganization Proceedings. If an
Event of Default specified under Section 9.1.11 [Relief Proceedings] shall
occur, the Lenders shall be under no further obligations to make Loans hereunder
and the Issuing Lender shall be under no obligation to issue Letters of Credit
and the unpaid principal amount of the Loans then outstanding and all interest
accrued thereon, any unpaid fees and all other Indebtedness of the Borrower to
the Lenders hereunder and thereunder shall be immediately due and payable,
without presentment, demand, protest or notice of any kind, all of which are
hereby expressly waived; and
          9.2.3 Set-off. If an Event of Default shall have occurred and be
continuing, each Lender, the Issuing Lender, and each of their respective
Affiliates and any participant of such Lender or Affiliate which has agreed in
writing to be bound by the provisions of Section 5.3 [Sharing of Payments] is
hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the Issuing Lender or any such Affiliate or participant to or for the
credit or the account of any Loan Party against any and all of the Obligations
of such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender, the Issuing Lender, Affiliate or participant,
irrespective of whether or not such Lender, Issuing Lender, Affiliate or
participant shall have made any demand under this Agreement or any other Loan
Document and although such Obligations of the Borrower or such Loan Party may be
contingent or unmatured or are owed to a branch or office of such Lender or the
Issuing Lender different from the branch or office holding such deposit or
obligated on such Indebtedness. The rights of each Lender, the Issuing Lender
and their respective Affiliates and participants under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender, the Issuing Lender or their respective Affiliates and participants
may have. Each Lender and the Issuing Lender agrees to notify the Borrower and
the Administrative Agent promptly after any such setoff and application;
provided that the failure to give such notice shall not affect the validity of
such setoff and application; and
          9.2.4 Application of Proceeds. From and after the date on which the
Administrative Agent has taken any action pursuant to this Section 9.2 and until
all Obligations of the Loan Parties have been paid in full, any and all proceeds
received by the Administrative Agent from any sale or other disposition of the
Collateral, or any part thereof, or the exercise of any other remedy by the
Administrative Agent, shall be applied as follows:
               (i) first, to reimburse the Administrative Agent and the Lenders
for out-of-pocket costs, expenses and disbursements, including reasonable
attorneys’ and paralegals’

- 56 -



--------------------------------------------------------------------------------



 



fees and legal expenses, incurred by the Administrative Agent or the Lenders in
connection with realizing on the Collateral or collection of any Obligations of
any of the Loan Parties under any of the Loan Documents, including advances made
by the Lenders or any one of them or the Administrative Agent for the reasonable
maintenance, preservation, protection or enforcement of, or realization upon,
the Collateral, including advances for taxes, insurance, repairs and the like
and reasonable expenses incurred to sell or otherwise realize on, or prepare for
sale or other realization on, any of the Collateral;
               (ii) second, to the repayment of all Obligations then due and
unpaid of the Loan Parties to the Lenders or their Affiliates incurred under
this Agreement or any of the other Loan Documents or agreements evidencing
Lender Provided Financial Services Obligations, whether of principal, interest,
fees, expenses or otherwise and to cash collateralize the Letter of Credit
Obligations, in such manner as the Administrative Agent may determine in its
discretion; and
               (iii) the balance, if any, as required by Law.
10. THE ADMINISTRATIVE AGENT
     10.1 Appointment and Authority. Each of the Lenders and the Issuing Lender
hereby irrevocably appoints PNC Bank to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Section 10 are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Lender, and neither the
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions.
     10.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
     10.3 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
          (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Potential Default or Event of Default has occurred and
is continuing;
          (b) shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel,

- 57 -



--------------------------------------------------------------------------------



 



may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable Law; and
          (c) shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
          The Administrative Agent shall not be liable for any action taken or
not taken by it (i) with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary, or as
the Administrative Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Sections 11.1 [Modifications, Amendments or
Waivers] and 9.2 [Consequences of Event of Default]) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Potential Default or Event of Default
unless and until notice describing such Potential Default or Event of Default is
given to the Administrative Agent by the Borrower, a Lender or the Issuing
Lender.
          The Administrative Agent shall not be responsible for or have any duty
to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Potential Default or Event of
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 7
[Conditions of Lending and Issuance of Letters of Credit] or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
     10.4 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the Issuing Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Lender prior to the
making of such Loan or the issuance of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
     10.5 Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or

- 58 -



--------------------------------------------------------------------------------



 



through any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Section 10 shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.
     10.6 Resignation of Administrative Agent. The Administrative Agent may at
any time give notice of its resignation to the Lenders, the Issuing Lender and
the Borrower. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, with approval from the Borrower (so long as no
Event of Default has occurred and is continuing), to appoint a successor, such
approval not to be unreasonably withheld or delayed. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the Issuing Lender, appoint a successor Administrative
Agent meeting the qualifications set forth above; provided that if the
Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (i) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the Issuing Lender under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (ii) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Lender directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section 10.6. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Section 10 and
Section 11.3 [Expenses; Indemnity; Damage Waiver] shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
     If PNC Bank resigns as Administrative Agent under this Section 10.6, PNC
Bank shall also resign as an Issuing Lender. Upon the appointment of a successor
Administrative Agent hereunder, such successor shall (i) succeed to all of the
rights, powers, privileges and duties of PNC Bank as the retiring Issuing Lender
and Administrative Agent and PNC Bank shall be discharged from all of its
respective duties and obligations as Issuing Lender and Administrative Agent
under the Loan Documents, and (ii) issue letters of credit in substitution for
the Letters of

- 59 -



--------------------------------------------------------------------------------



 



Credit issued by PNC Bank, if any, outstanding at the time of such succession or
make other arrangement satisfactory to PNC Bank to effectively assume the
obligations of PNC Bank with respect to such Letters of Credit.
     10.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and the Issuing Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
     10.8 No Other Duties, etc. Anything herein to the contrary notwithstanding,
PNC Capital Markets, LLC, the arranger listed on the cover page hereof, shall
not have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, if applicable and expressly
identified as such, as the Administrative Agent, a Lender or the Issuing Lender
hereunder.
     10.9 Administrative Agent’s Fee. The Borrower shall pay to the
Administrative Agent a nonrefundable fee (the “Administrative Agent’s Fee”)
under the terms of a letter (the “Administrative Agent’s Letter”) between the
Borrower and Administrative Agent, dated as of May 14, 2008, as amended from
time to time.
     10.10 Authorization to Release Collateral and Guarantors. The Lenders and
Issuing Lenders authorize the Administrative Agent to release (i) any Collateral
consisting of assets or equity interests sold or otherwise disposed of in a sale
or other disposition or transfer permitted under Section 8.2.7 [Disposition of
Assets or Subsidiaries] or 8.2.6 [Liquidations, Mergers, Consolidations,
Acquisitions], and (ii) any Guarantor from its obligations under the Guaranty
Agreement if the ownership interests in such Guarantor are sold or otherwise
disposed of or transferred to persons other than Loan Parties or Subsidiaries of
the Loan Parties in a transaction permitted under Section 8.2.7 [Disposition of
Assets or Subsidiaries] or 8.2.6 [Liquidations, Mergers, Consolidations,
Acquisitions].
     10.11 No Reliance on Administrative Agent’s Customer Identification
Program. Each Lender acknowledges and agrees that neither such Lender, nor any
of its Affiliates, participants or assignees, may rely on the Administrative
Agent to carry out such Lender’s, Affiliate’s, participant’s or assignee’s
customer identification program, or other obligations required or imposed under
or pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with any of
the Loan Parties, their Affiliates or their agents, the Loan Documents or the
transactions hereunder or contemplated hereby: (i) any identity verification
procedures, (ii) any recordkeeping, (iii) comparisons with government lists,
(iv) customer notices or (v) other procedures required under the CIP Regulations
or such other Laws.

- 60 -



--------------------------------------------------------------------------------



 



11. MISCELLANEOUS
     11.1 Modifications, Amendments or Waivers. With the written consent of the
Required Lenders, the Administrative Agent, acting on behalf of all the Lenders,
and the Borrower, on behalf of the Loan Parties, may from time to time enter
into written agreements amending or changing any provision of this Agreement or
any other Loan Document or the rights of the Lenders or the Loan Parties
hereunder or thereunder, or may grant written waivers or consents hereunder or
thereunder. Any such agreement, waiver or consent made with such written consent
shall be effective to bind all the Lenders and the Loan Parties; provided, that
no such agreement, waiver or consent may be made which will:
          11.1.1 Increase of Commitment. Increase the amount of the Revolving
Credit Commitment or Term Loan Commitment of any Lender hereunder without the
consent of such Lender;
          11.1.2 Extension of Payment; Reduction of Principal Interest or Fees;
Modification of Terms of Payment. Whether or not any Loans are outstanding,
extend the Expiration Date or the time for payment of principal or interest of
any Loan (excluding the due date of any mandatory prepayment of a Loan), the
Commitment Fee or any other fee payable to any Lender, or reduce the principal
amount of or the rate of interest borne by any Loan or reduce the Commitment Fee
or any other fee payable to any Lender, the Commitment Fee or any other fee
payable to any Lender, without the consent of each Lender directly affected
thereby;
          11.1.3 Release of Collateral or Guarantor. Except for sales of assets
permitted by Section 8.2.7 [Disposition of Assets or Subsidiaries], release all
or substantially all of the Collateral or any Guarantor from its Obligations
under the Guaranty Agreement without the consent of all Complying Lenders; or
          11.1.4 Miscellaneous. Amend Section 5.2 [Pro Rata Treatment of
Lenders], 10.3 [Exculpatory Provisions, Etc.] or 5.3 [Sharing of Payments by
Lenders] or this Section 11.1, alter any provision regarding the pro rata
treatment of the Lenders or requiring all Lenders to authorize the taking of any
action or reduce any percentage specified in the definition of Required Lenders,
in each case without the consent of all of the Complying Lenders;
provided that no agreement, waiver or consent which would modify the interests,
rights or obligations of the Administrative Agent or the Issuing Lender without
the written consent of such Administrative Agent or Issuing Lender, as
applicable, and provided, further that, if in connection with any proposed
waiver, amendment or modification referred to in Sections 11.1.1 through 11.1.4
above, the consent of the Required Lenders is obtained but the consent of one or
more of such other Lenders whose consent is required is not obtained (each a
“Non-Consenting Lender”), then the Borrower shall have the right to replace any
such Non-Consenting Lender with one or more replacement Lenders pursuant to
Section 5.6.2 [Replacement of a Lender].
     11.2 No Implied Waivers; Cumulative Remedies. No course of dealing and no
delay or failure of the Administrative Agent or any Lender in exercising any
right, power, remedy or privilege under this Agreement or any other Loan
Document shall affect any other or future exercise thereof or operate as a
waiver thereof, nor shall any single or partial exercise thereof preclude any
further exercise thereof or of any other right, power, remedy or privilege. The
rights and remedies of the Administrative Agent and the Lenders under this
Agreement

- 61 -



--------------------------------------------------------------------------------



 



and any other Loan Documents are cumulative and not exclusive of any rights or
remedies which they would otherwise have.
     11.3 Expenses; Indemnity; Damage Waiver.
          11.3.1 Costs and Expenses. The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), and shall pay all reasonable fees and time charges and
disbursements for attorneys who may be employees of the Administrative Agent, in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the Issuing Lender in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the Issuing Lender (including the reasonable
fees, charges and disbursements of any counsel for the Administrative Agent, any
Lender or the Issuing Lender), and shall pay all fees and time charges for
attorneys who may be employees of the Administrative Agent, any Lender or the
Issuing Lender, in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit, and (iv) all reasonable out-of-pocket expenses of
the Administrative Agent’s regular employees and agents engaged periodically to
perform audits of the Loan Parties’ books, records and business properties or
inspections or field exams of the Loan Parties’ Collateral pursuant to
Section 8.1.5 [Visitation Rights; Field Exams].
          11.3.2 Indemnification by the Borrower. The Borrower shall indemnify
the Administrative Agent (and any sub-agent thereof), each Lender and the
Issuing Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the fees, charges and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by the Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the Issuing
Lender to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) breach of representations, warranties or
covenants of the Borrower under the Loan Documents, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, including any such items or losses relating to or arising under
Environmental Laws or pertaining

- 62 -



--------------------------------------------------------------------------------



 



to environmental matters, whether based on contract, tort or any other theory,
whether brought by a third party or by the Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrower or any other Loan Party against
an Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder
or under any other Loan Document, if the Borrower or such Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.
          11.3.3 Reimbursement by Lenders. To the extent that the Borrower for
any reason fails to indefeasibly pay any amount required under Sections 11.3.1
[Costs and Expenses] or 11.3.2 [Indemnification by the Borrower] to be paid by
it to the Administrative Agent (or any sub-agent thereof), the Issuing Lender or
any Related Party of any of the foregoing, each Lender severally agrees to pay
to the Administrative Agent (or any such sub-agent), the Issuing Lender or such
Related Party, as the case may be, such Lender’s Ratable Share (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or the Issuing Lender in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or Issuing Lender in connection with such capacity.
          11.3.4 Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable Law, the Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in Section 11.3.2
[Indemnification by Borrower] shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
by it through telecommunications, electronic or other information transmission
systems in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.
          11.3.5 Payments. All amounts due under this Section shall be payable
not later than ten (10) days after demand therefor.
     11.4 Holidays. Whenever payment of a Loan to be made or taken hereunder
shall be due on a day which is not a Business Day such payment shall be due on
the next Business Day (except as provided in Section 4.2 [Interest Periods]) and
such extension of time shall be included in computing interest and fees, except
that the Loans shall be due on the Business Day preceding the Expiration Date if
the Expiration Date is not a Business Day. Whenever any payment or action to be
made or taken hereunder (other than payment of the Loans) shall be stated to be
due on a day which is not a Business Day, such payment or action shall be made
or taken on the next following Business Day, and such extension of time shall
not be included in computing interest or fees, if any, in connection with such
payment or action.

- 63 -



--------------------------------------------------------------------------------



 



     11.5 Notices; Effectiveness; Electronic Communication.
          11.5.1 Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in Section 11.5.2 [Electronic Communications]), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier (i) if to a Lender, to it at its address set forth in its
administrative questionnaire, or (ii) if to any other Person, to it at its
address set forth on Schedule 1.1(B).
               Notices sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received;
notices sent by telecopier shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient). Notices delivered through electronic communications to the
extent provided in Section 11.5.2 [Electronic Communications], shall be
effective as provided in such Section.
          11.5.2 Electronic Communications. Notices and other communications to
the Lenders and the Issuing Lender hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or the Issuing Lender if such
Lender or the Issuing Lender, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
          11.5.3 Change of Address, Etc. Any party hereto may change its address
or telecopier number for notices and other communications hereunder by notice to
the other parties hereto.
     11.6 Severability. The provisions of this Agreement are intended to be
severable. If any provision of this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.

- 64 -



--------------------------------------------------------------------------------



 



     11.7 Duration; Survival. All representations and warranties of the Loan
Parties contained herein or made in connection herewith, as to specific dates or
periods of time, shall survive the execution and delivery of this Agreement, the
completion of the transactions hereunder and Payment In Full. All covenants and
agreements of the Borrower contained herein relating to the payment of
principal, interest, premiums, additional compensation or expenses and
indemnification, including those set forth in the Notes, Section 5 [Payments]
and Section 11.3 [Expenses; Indemnity; Damage Waiver], shall survive Payment in
Full. All other covenants and agreements of the Loan Parties shall continue in
full force and effect from and after the date hereof and until Payment in Full.
     11.8 Successors and Assigns.
          11.8.1 Successors and Assigns Generally. The provisions of this
Agreement shall be binding upon, and inure to the benefit of, the parties hereto
and their respective successors and assigns permitted hereby, except that
neither the Borrower nor any other Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 11.8.2 [Assignments by Lenders],
(ii) by way of participation in accordance with the provisions of Section 11.8.4
[Participations], or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 11.8.6 [Certain Pledges; Successors and
Assigns Generally] (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 11.8.4 [Participations] and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
          11.8.2 Assignments by Lenders. Any Lender may at any time assign to
one or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
               (i) Minimum Amounts.
                         (A) in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the Loans at the time
owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and
                         (B) in any case not described in clause (i)(A) of this
Section 11.8.2, the aggregate amount of the Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption Agreement with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption Agreement, as of the Trade Date) shall not be less than $5,000,000.00
in Commitment and Loans in the aggregate, unless each of the Administrative

- 65 -



--------------------------------------------------------------------------------



 



Agent and, so long as no Event of Default has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed).
               (ii) Proportionate Amounts. Each partial assignment shall be made
as an assignment of a proportionate part of all the assigning Lender’s rights
and obligations under this Agreement with respect to the Loan or the Commitment
assigned.
               (iii) Required Consents. No consent shall be required for any
assignment except for the consent of the Administrative Agent (which shall not
be unreasonably withheld or delayed) and:
                         (A) the consent of the Borrower (such consent not to be
unreasonably withheld or delayed) shall be required under the circumstances
described in Section 11.8.2(i)(B) above, and in other circumstances the consent
of the Borrower (such consent not to be unreasonably withheld or delayed) shall
be required unless (x) an Event of Default has occurred and is continuing at the
time of such assignment or (y) such assignment is to a Lender, an Affiliate of a
Lender or an Approved Fund;
                         (B) the consent of the Issuing Lender (such consent not
to be unreasonably withheld or delayed) shall be required for any assignment
that increases the obligation of the assignee to participate in exposure under
one or more Letters of Credit (whether or not then outstanding).
               (iv) Assignment and Assumption Agreement. The parties to each
assignment shall execute and deliver to the Administrative Agent and the
Borrower an Assignment and Assumption Agreement, together with a processing and
recordation fee of $3,500.00, and the assignee, if it is not a Lender, shall
deliver to the Administrative Agent an administrative questionnaire provided by
the Administrative Agent.
               (v) No Assignment to Borrower. No such assignment shall be made
to the Borrower or any of the Borrower’s Affiliates or Subsidiaries.
               (vi) No Assignment to Natural Persons. No such assignment shall
be made to a natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.8.3 [Register], from and after the effective date specified in
each Assignment and Assumption Agreement, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption Agreement, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption Agreement, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption Agreement covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections 4.4
[LIBOR Rate Unascertainable, etc.], 5.8 [Increased Costs], and 11.3 [Expenses,
Indemnity; Damage Waiver] with respect to facts and circumstances occurring
prior to the effective date of such assignment. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 11.8.2 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 11.8.4 [Participations].

- 66 -



--------------------------------------------------------------------------------



 



          11.8.3 Register. The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain a record of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans owing to, each Lender pursuant to the terms hereof from time to time. Such
register shall be conclusive, and the Borrower, the Administrative Agent and the
Lenders may treat each Person whose name is in such register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. Such register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.
          11.8.4 Participations. Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the Lenders, Issuing Lender shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.
               Any agreement or instrument pursuant to which a Lender sells such
a participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to Sections 11.1.1
[Increase of Commitment, Etc.], 11.1.2 [Extension of Payment, Etc.], or 11.1.3
[Release of Collateral or Guarantor]). Subject to Section 11.8.5 [Limitations
upon Participant Rights Successors and Assigns Generally], the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 4.4 [LIBOR
Rate Unascertainable; Illegality; Increased Costs; Deposits Not Available] and
5.8 [Increased Costs; Indemnity] to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to Section 11.8.2 [Assignments
by Lenders]. To the extent permitted by Law, each Participant also shall be
entitled to the benefits of Section 9.2.3 [Set-off] as though it were a Lender;
provided such Participant agrees to be subject to Section 5.3 [Sharing of
Payments by Lenders] as though it were a Lender.
          11.8.5 Limitations upon Participant Rights Successors and Assigns
Generally. A Participant shall not be entitled to receive any greater payment
under Sections 5.8 [Increased Costs], 5.9 [Taxes] or 11.3 [ Expenses; Indemnity;
Damage Waiver] than the applicable Lender would have been entitled to receive
with respect to the participation sold to such Participant, unless the sale of
the participation to such Participant is made with the Borrower’s prior written
consent. A Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of Section 5.9 [Taxes] unless the Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 5.9.5 [Status of
Lenders] as though it were a Lender.
          11.8.6 Certain Pledges; Successors and Assigns Generally. Any Lender
may at any time pledge or assign a security interest in all or any portion of
its rights under this

- 67 -



--------------------------------------------------------------------------------



 



Agreement to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
     11.9 Confidentiality.
          11.9.1 General. Each of the Administrative Agent, the Lenders and the
Issuing Lender agrees to maintain the confidentiality of the Information, except
that Information may be disclosed (i) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential subject to the
terms of this Section 11.9.1), (ii) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners),
(iii) to the extent required by applicable Laws or regulations or by any
subpoena or similar legal process, (iv) to any other party hereto, (v) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (vi) subject
to an agreement containing provisions substantially the same as those of this
Section, to (A) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(B) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (vii) with
the consent of the Borrower or (viii) to the extent such Information (Y) becomes
publicly available other than as a result of a breach of this Section or
(Z) becomes available to the Administrative Agent, any Lender, the Issuing
Lender or any of their respective Affiliates on a nonconfidential basis from a
source other than the Borrower or the other Loan Parties and not through a
breach of this Section 11.9.1 by the Administrative Agent, a Lender or the
Issuing Lender. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information. The provisions of this
Section 11.9.1 shall survive for one (1) year after the payment in full of the
Obligations.
          11.9.2 Sharing Information With Affiliates of the Lenders. Each Loan
Party acknowledges that from time to time financial advisory, investment banking
and other services may be offered or provided to the Borrower or one or more of
its Affiliates (in connection with this Agreement or otherwise) by any Lender or
by one or more Subsidiaries or Affiliates of such Lender and each of the Loan
Parties hereby authorizes each Lender to share any information delivered to such
Lender by such Loan Party and its Subsidiaries pursuant to this Agreement to any
such Subsidiary or Affiliate subject to the provisions of Section 11.9.1
[General].
     11.10 Counterparts; Integration; Effectiveness.
          11.10.1 Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single

- 68 -



--------------------------------------------------------------------------------



 



contract. This Agreement and the other Loan Documents, and any separate letter
agreements with respect to fees payable to the Administrative Agent, constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof including any prior confidentiality
agreements and commitments. Except as provided in Section 7 [Conditions Of
Lending And Issuance Of Letters Of Credit], this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.
     11.11 CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE
OF PROCESS; WAIVER OF JURY TRIAL.
          11.11.1 Governing Law. This Agreement shall be deemed to be a contract
under the Laws of the State of New Jersey without regard to its conflict of laws
principles. Each standby Letter of Credit issued under this Agreement shall be
subject either to the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce
(the “ICC”) at the time of issuance (“UCP”) or the rules of the International
Standby Practices (ICC Publication Number 590) (“ISP98”), as determined by the
Issuing Lender, and each trade Letter of Credit shall be subject to UCP, and in
each case to the extent not inconsistent therewith, the Laws of the State of New
Jersey without regard to is conflict of laws principles.
          11.11.2 SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN
PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW JERSEY AND OF
THE UNITED STATES DISTRICT COURT OF THE DISTRICT OF NEW JERSEY, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH STATE COURT OR, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER
OR THE ISSUING LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR
ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
          11.11.3 WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST

- 69 -



--------------------------------------------------------------------------------



 



EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
IN THIS SECTION 11.11. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT AND
AGREES NOT ASSERT ANY SUCH DEFENSE.
          11.11.4 SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.5 [NOTICES;
EFFECTIVENESS; ELECTRONIC COMMUNICATION]. NOTHING IN THIS AGREEMENT WILL AFFECT
THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.
          11.11.5 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, ADMINISTRATIVE
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
          11.11.6 USA Patriot Act Notice. Each Lender that is subject to the USA
Patriot Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies Loan Parties that pursuant to the requirements of the
USA Patriot Act, it is required to obtain, verify and record information that
identifies the Loan Parties, which information includes the name and address of
Loan Parties and other information that will allow such Lender or Administrative
Agent, as applicable, to identify the Loan Parties in accordance with the USA
Patriot Act.

- 70 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.

                  BREEZE-EASTERN CORPORATION    
 
           
 
  By:   /s/ Gerald C. Harvey    
 
           
 
  Title:   Executive VP, General Counsel & Secretary    
 
                TT CONNECTICUT CORPORATION    
 
           
 
  By:   /s/ Gerald C. Harvey    
 
           
 
  Title:   Vice President & Secretary    
 
                RETAINERS, INC.    
 
           
 
  By:   /s/ Gerald C. Harvey    
 
           
 
  Title:   Vice President & Secretary    
 
                TRANSTECHNOLOGY INTERNATIONAL CORPORATION, a Delaware
corporation    
 
           
 
  By:   /s/ Gerald C. Harvey    
 
           
 
  Title:   Vice President & Secretary    
 
                RANCHO TRANSTECHNOLOGY CORPORATION    
 
           
 
  By:   /s/ Gerald C. Harvey    
 
           
 
  Title:   Vice President & Secretary    

 



--------------------------------------------------------------------------------



 



                  TTERUSA, INC.    
 
           
 
  By:   /s/ Gerald C. Harvey    
 
           
 
  Title:   Vice President & Secretary    
 
                SSP INDUSTRIES    
 
           
 
  By:   /s/ Gerald C. Harvey    
 
           
 
  Title:   Vice President & Secretary    

 



--------------------------------------------------------------------------------



 



                  PNC BANK, NATIONAL ASSOCIATION,         as Administrative
Agent and as a Lender    
 
           
 
  By:   /s/ Sharon Landgraf    
 
           
 
  Title:   Vice President    
 
                T.D. BANK, N.A., as a Lender    
 
           
 
  By:   /s/ Craig A. Pasko    
 
           
 
  Title:   Vice President    

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(A)

PRICING GRID—
VARIABLE PRICING AND FEES BASED ON LEVERAGE RATIO
(PRICING EXPRESSED IN PERCENTAGE POINTS)

                                                              Revolving        
                    Credit, Term   Revolving                         Loan or  
Credit or                         Swing Loan   Term Loan     Leverage  
Commitment   Letter of   Loan Base Rate   LIBOR Rate Level   Ratio   Fee  
Credit Fee   Spread   Spread
I
  Less than 1.5 to 1.0     .375 %     1.25 %     0 %     1.25 %
II
  Greater than or equal to 1.5 to 1.0 but less than 2.0 to 1.0     .375 %    
1.75 %     .25 %     1.75 %
III
  Greater than or equal to 2.0 to 1.0     .375 %     2.25 %     .75 %     2.25 %

     For purposes of determining the Applicable Margin, the Applicable
Commitment Fee Rate and the Applicable Letter of Credit Fee Rate:
     (a) The Applicable Margin, the Applicable Commitment Fee Rate and the
Applicable Letter of Credit Fee Rate shall be determined on the Closing Date
based on the Leverage Ratio computed pursuant to a Compliance Certificate to be
delivered on the Closing Date.
     (b) The Applicable Margin, the Applicable Commitment Fee Rate and the
Applicable Letter of Credit Fee Rate shall be recomputed as of the end of each
fiscal quarter ending after the Closing Date based on the Leverage Ratio as of
such quarter end. Any increase or decrease in the Applicable Margin, the
Applicable Commitment Fee Rate or the Applicable Letter of Credit Fee Rate
computed as of a quarter end shall be effective on the date on which the
Compliance Certificate evidencing such computation is due to be delivered under
Section 8.3.3 [Compliance Certificate].
     (c) If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (i) the Leverage Ratio as calculated by the Borrower
as of any applicable date was inaccurate and (ii) a proper calculation of the
Leverage Ratio would have resulted in higher pricing for such period, the
Borrower shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders, promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to
SCHEDULE 1.1(A) - 1

 



--------------------------------------------------------------------------------



 



the Borrower under the Bankruptcy Code of the United States, automatically and
without further action by the Administrative Agent, any Lender or the Issuing
Lender), an amount equal to the excess of the amount of interest and fees that
should have been paid for such period over the amount of interest and fees
actually paid for such period. This paragraph shall not limit the rights of the
Administrative Agent, any Lender or the Issuing Lender, as the case may be,
under Section 2.9 [Letter of Credit Subfacility] or 4.3 [Interest After Default]
or 9 [Default]. The Borrower’s obligations under this paragraph shall survive
the termination of the Commitments and the repayment of all other Obligations
hereunder.
SCHEDULE 1.1(A) - 2

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(B)

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

Page 1 of 2
Part 1 — Commitments of Lenders and Addresses for Notices to Lenders

                                      Amount of     Amount of                  
Commitment     Commitment                   for Revolving     for Term          
    Lender   Credit Loans     Loans     Commitment     Ratable Share  
Name: PNC Bank, National
  $ 6,060,606.06     $ 13,939,393.94     $ 20,000,000.00       60.6060606061 %
Association
Address: Two Tower Center
Boulevard, East Brunswick,
NJ 08816
Attention: Sharon Landgraf and James DeGenova
Telephone: (732) 220-3281
(DeGenova) and (732) 220-3038 (Landgraf)
Telecopy: (732) 220-3039
(DeGenova) and (732) 220- 3621 (Landgraf)
                               
 
                               
and
                               
 
                               
Name: PNC Bank, National Association
Address: 500 First Avenue,
Pittsburgh, PA 15219
Attention: Lisa M. Pierce
Telephone: (412) 762-6442
Telecopy: (412) 762-8672
                               
 
                               
with a copy to:
                               
 
                               
Name: Buchanan Ingersoll & Rooney PC
Address: 700 Alexander
Park, Suite 300, Princeton,
NJ 08540
Attention: Lisa S. Wren,
                               

SCHEDULE 1.1(B) - 1

 



--------------------------------------------------------------------------------



 



                                      Amount of     Amount of                  
Commitment     Commitment                   for Revolving     for Term          
    Lender   Credit Loans     Loans     Commitment     Ratable Share  
Esq. or Peter P. Ackourey, Esq.
Telephone: (609) 987-6800
Telecopy: (609) 520-0360

                               
 
                               
Name: T.D. Bank, N.A.
Address: 1068 Stelton Road
Piscataway, NJ 08854
Attention: Craig Pasko, Vice President
Telephone: (732) 529-3517
Telecopy: (732) 529-3545

  $ 3,939,393.94     $ 9,060,606.06     $ 13,000,000.00       39.3939393939 %
 
                               
Total
  $ 10,000,000     $ 23,000,000     $ 33,000,000       100 %
 
                       

SCHEDULE 1.1(B) - 2

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(B)

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

Page 2 of 2
Part 2 — Addresses for Notices to Borrower and Guarantors:
BORROWER:
Name: Breeze-Eastern Corporation
Address: 700 Liberty Avenue
Union, NJ 07083
Attention: Joseph F. Spanier
Telephone:     (908) 624-4210
Telecopy:       (908) 686-6921
GUARANTORS:
Name: c/o Breeze-Eastern Corporation
Address: 700 Liberty Avenue
Union, NJ 07083
Attention: Joseph F. Spanier
Telephone:     (908) 624-4210
Telecopy:       (908) 686-6921
With a copy to:
Hahn Loeser & Parks LLP
200 Public Square, Suite 2800
Cleveland, Ohio 44114
Attention: Steven H. Sneiderman, Esq.
Telephone:     (216) 274-2520
Telecopy:       (216) 241-2824
SCHEDULE 1.1(B) -3

 